 In the Matter of DUNCANFOUNDRYAND MACHINE WORKS,INC.and-UNITED STEELWORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. C--569.Decided June 6, 19JDECISIONANDORDEROn March 27, 1943, the TrialExaminerissued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom, and that ittake certain affirmative action, as set forth in the copy of the Inter-mediate Report annexed hereto.Thereafter, the respondent filed ex-ceptions to the Intermediate Report.-No request for oralargumentbefore the Board was made by any of the parties. The Board hasconsidered the rulings made by the Trial Examiner at the hearingand finds that no prejudicial error was committed.The rulings arehereby affirmed..The Board has considered the Intermediate Report, the respond-ent's exceptions, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examinerexcept as noted below.The Trial Examiner found that the respondent discharged CharlesCairns, an employee, because of his affiliation with the Union and thusdiscriminated against him in regard to the hi-3 and tenure of his'employment. In discussing the evidence, the TrialExaminer inad-vertently stated that Cairns returned to the respondent's plant onJuly 16, 1942, after an absence caused by an injury which he sufferedwhile at work.The evidence shows that Cairns returned to work onJune 16, 1942.The respondent, contends that it discharged Cairnson June 12 because of his failure to report to work on June 2, with-out satisfactory explanation for his absence. It appears from theevidence that when Cairns returned to work at 2 o'clock on the after-noon of June 16, he was told by Juttemeyer thathis services wereno longer required.On June 17 Cairns received from therespondenta carbon copy of an unemployment compensation form, dated June50 N. L.R. B., No. 85.609 610DECISIOINTS OF NATIOTP'AL LABOR RELATIONS BOARD'12, and which read: "This man was to report for work on June 2d,,but never came in. Job declared vacated."The envelope in whichthe notice was sent was postmarked June 16, 5:30 p. in.The TrialExaminer found that the notice was not'mailed to Cairns until some3 hours after he attempted to return to work on June 16.We do notbelieve that the time shown by the postmark necessarily indicatesthat the' respondent mailed the notice to Cairns at 5 p. in. after hisappearance at the plant.However, we find it clear from all theevidence that Cairns was discharged on June 16 because of his unionORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Duncan Foundry and Ma-chineWorks, Inc., Alton, Illinois, its officers, agents, successors, andassigns, shall:1. 'Cease and desist from :(a)Dominating or interfering with the administration of the Em-ployees'Representation Plan of the Duncan Foundry & MachineWorks, Inc., or its successor, Employees Association- of the DuncanFoundry & Machine Works, Inc., or with the formation or administra-tion of any other labor organization of its employees and contributingfinancial or other,support to said labor organizations or to any otherlabor organization of its employees;(b) Recognizing Employees Association of the Duncan Foundry &Machine Works, Inc., as the representative of any of its employees forthe,'purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of- pay, hours of employment, or otherconditions of employment;(c)Giving effect to the agreement of July 24, 1939, with the Em-ployees Association of the Duncan Foundry & Machine Works, Inc., orto any modification, extension, supplement, or renewal thereof, or toany superseding contract which may now be in force;(d) Discouraging membership in United Steel Workers of America,affiliated with the Congress of Industrial Organizations, or in any otherlabor organization of its employees, by discharging, refusing to'reem-ploy, laying off, or transferring any of its employees or in any othermanner discriminating in regard to their hire or tenure of employment,or any term or condition of their employment; '(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain, collectively throughrepresentatives of their' own choosing, and to engage in concerted DUNCAN FOUNDRY AND 'MAGIRNE WOKS ',' 1 C.1611activities for the purpose of collective bargaining, or other mutual aid,or protection, as guaranteed in Section 7 of the Act.-2.Take the following affirmative action, which the Board finds will-effectuate the policies of the Act:-(a)Withdraw all recognition from and completely disestablish'Employees Association of the Duncan Foundry & Machine Works,Inc., as the representative of any of its,employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, and refrain from recognizing Employees' RepresentationPlan of the Duncan Foundry & Machine Works, Inc., in the event thatsaid organization returns to active existence;(b)Offer to Charles Cairns and Seward Kershner immediate'andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights or privileges;(c)Make whole Charles Cairns, Seward Kershner, Chesley McKee',Everett Culpin, Elbert King, Tony Forbes, Clyde Forbes, Paul Phelps,JosephWooff, Hubert Phelps, William Simpson, Jerry Davis, andMelvin Hamby, for any loss of pay each may have suffered' by reasonof the respondent's discrimination against him by the payment tohim of a sum of money equal to that which he normally would haveearned as wages during the period of his lay-off or from the date ofthe discrimination against him to the date of the respondent's offerof reinstatement, whichever is applicable, less his net earnings duringsaid period;(d)Post immediately in conspicuous places throughout its Alton,Illinois, plant, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices stating : (1) that therespondent will not engage in the conduct from which it has been or-dered to cease and desist in paragraphs 1 (a), (b), (c), (d), and (e)of^this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), and (c) of this Order; and (3)that the respondent's employees are free'to become or remain membersof United Steel Workers of America, affiliated with the Congress ofIndustrial Organizations, and that the respondent will not discrimi-nate against any employee because of membership or activity in thatorganization ;(e)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.- -AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent has discriminated against Philip Foley, CharlesRoades, and Percy Kershner, within the meaning of Section 8 (3)of the Act, be, and it hereby is, dismissed. 612 ,DECISIONSOF NATIONALLABOR RELATIONS BOARDMR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. William W. Ward, Jr.,for the Board.Carter, Bull & Garstang, by Mr. James E Garstang,of St. Louis, Mo., andof Alton, Ill , for the respondent.Simpson, Reed & Burroughs, by James L. Reed,of Evansville, Ill., for theAssociation.Mr. Clyde HuffstutlerandMr. McConnell Barr,of Granite City, Ill., for theUnion.STATEMENT OF THE CASEUpon a second amended charge duly filed on November 5, 1942, by UnitedSteelWorkers of America, affiliated with the C. I. 0., herein called the Union,the National Labor Relations. Board, herein called -the Board, by the RegionalDirector for the Fourteenth Region (St. Louis, Missouri), issued its complaintdated November 6, 1942, against the Duncan Foundry and Machine Works, Inc.,herein called the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, within the meaningof Section 8 (1), (2) and (3), and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat 449, herein called the ActCopies of the complaint,,together with notice of hearing thereon, were duly served upon the respondent,the Union, and Employees Association of Duncan Foundry and Machine Works,Inc, herein called the Association.Thereafter, upon the 'respondent's motionand amended motion for continuance the Regional Director issued and duly servedupon the respondent, the Union, and the Association orders postponing thehearing.With'respect to the unfair labor practices, the complaint alleged, in substance,that at its Alton, Illinois, plant the respondent: (1) from about February 1934to June 1937, encouraged the formation and continued existence and dominatedand interfered with the administration of Employees Representatives of DuncanFoundry and Machine Works, Inc, herein called the E. R. P.;' (2) about June 4,1937, assisted and encouraged the investigation and formation of the Associa-tion as successor to andalter egoof the E R P. and thereafter dominated andinterferedwith the administration and encouraged and fostered the growthand continued existence of the Association; (3) about June 1, 1939, as a partof a plan of interference with the right of its employees as guaranteed in Sec-tion 7 of the Act entered into a contract granting exclusive bargaining rightsto the Association, said contract therefore being invalid; (4) on various datesduring May and June 1942 and in several ways discriminated in regard to thehire, tenure, terms, and conditions of employment of 16 named employees;' and(5) by the foregoing acts interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On November 9, the respondent filed its answer denying the allegations ofthe complaint as to the unfair labor practices.'N1The exact name of the E R P. was Employees'Representation Plan of the DuncanFoundry & Machine Works— Inc.2The names of the 16 individuals and the respective dates and types of alleged dis"crimination against them are set out below.3 On December 3, during the course of the hearing,the respondent duly filed an amendedanswer nhich alleged certain matters pertaining to its contract with the Association andto the alleged discrimination against the 16 employees and denied that any unfair laborpractice had been committed. DUNCAN FOUNDRY AND MACHINE WORKS, INC.613On November 17, upon the filing by the Association of a motion to intervene,,the Regional Director issued an order, granting intervention to the Association"to the extent of its interest "'On November 25, the Association duly filedits answer denying in effect that it had received any assistance from the re-spondent; that it was the successor of the E. R. P. ;'and that its exclusive bar-gaining rights involved any violation of the Act.Pursuant to notice, a hearing was held in Alton, Illinois, from November 30to December 18, 1942, before the undersigned, Earl S. Bellman, the Trial Exam-'mer duly designated by the Chief Trial Examiner.The Board, the respondent,and the Association were represented by counsel and the Union by representatives.All participated in the hearing -Full opportunity to be heard, to examine andto cross-examine witnesses and to introduce evidence bearing upon the issueswas afforded ^ all parties.At the close of the hearing a motion by the Boardto conform the pleadings to the proof with respect to names, dates, and placeswas granted without objection.At the request of the respondent, the partiesentered into a written stipulation providing for the taking by deposition of thetestimony ofWilliamM. Duncan, the respondent's president, who was notavailable at the time of the hearing because of illness, said deposition to betaken on January 4, 1943, in Alton, Illinois, and to be filed with the undersignedon January 7, 1943.`Ruling was reserved upon a motion by the respondent todismiss the complaint in the Intermediate Report upon consideration of theentire record.Insofar as said motion is inconsistent with the findings and con-elusions set forth hereinbelow, said motion is hereby denied.Ruling on a motionby the Association that the allegations of the complaint pertaining to Section 8 (2)of the Act be dismissed was reserved for determination, in the IntermediateReport.Said motion is hereby denied.All parties except the Union participatedin oral argument held before the undersigned.The respondent duly filed a briefwith the undersigned ; the Association a "Memorandum of Authorities" ; andthe Board a memorandum citing transcript references.The parties, were alsoafforded an opportunity to file supplemental briefs after the taking of thetestimony of William Duncan by deposition.No such briefs have been filed.On January 18, the respondent filed the transcript of the deposition of WilliamDuncan.The objection contained therein of counsel for the Board to certain testi-mony is hereby overruled.The two exhibits offered therein by counsel for therespondent are hereby admitted into evidence as Respondent's Exhibits 21 and22, respectively.The deposition in its entirety is hereby admitted into evidence.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe respondent, Duncan Foundry and Machine Work, Inc., is and has beensince 1926 a corporation organized under the laws of the State of IllinoisAt itsoffice and plant in Alton, Illinois, the respondent' is engaged in the manufac-ture, sale, and distribution of machines and of iron, steel, and alloy castings.The'principal raw material used is scrap iron.Of the 2,796 tons purchased in theyear 1941, 40 percent was shipped to the plant from points outside the Stateof Illinois.Approximately one million dollars worth of finished products were4 At the hearing the undersigned ruled that the interest of the Association did not includethe alleged discriminationsas to the16 employees.i5 Subsequently, because ofdelay in filingthe deposition, the undersigned notified theparties by telegramon January 15, 1943, that the timefor filingthe transcript of thedeposition was extended from January 7 to January 18.536105-44-vol. 50-40 ,614D'ECISiIONS OF NATIONAL, LAIBOR RELATIONS BOARDsold during 1941, about 43 percent being shipped to points outside the State of-Illinois.Although the respondent's business has increased during 1942,q the abovestated proportion of interstate shipments remained approximately the same.II.THE ORGANIZATIONS INVOLVEDUnited Steel Workers of America is a labor organization affiliated with theCongress of Industrial Organizations. It admits to membership employees of therespondent.'IEmployees' Representation Plan of the Duncan Foundry & Machine Works,Inc, was an unaffiliated organization which represented employees of, the re-spondent other than officials, technicians, clerks, and persons "holding regularlya purely supervising position."Employees Association of the Duncan Foundry & Machine Works, Inc., is an,unaffiliated labor organization admitting to membership only employees of therespondent.All such employees are eligible for membership except employeesin a "supervisory or administrative capacity."III.THE UNFAIR LABOR PRACTICESA. Eiicouragement of the formation and continuedexistenceof the E.R. P. anddominationand interference with the administration thereofOn January 4, 1943, three identical petitionscontaining the signatures of119 employees were presented to the respondent. The signatures were secured bya group of non-supervisory employees under the leadership of Homer Fergusoncirculating the petitions in the respondent's plant.These petitions were addressedto the respondent's president and read as followsWe the undersigned . . . desiring to promote the pleasantrelationsbetween the company and its employees which has prevailed in the past... . petition . . . for formation of a Company Union which may provideeffective communication and means of contact between the managementand the employees on matters pertaining to industrial relations-such aplan to be one in which duly authorized representatives shall be electediby secret ballot by the employees of the Company. It is understood thatsuch a Company Union . . . shall not be identified or controlled in any man-ner or way whatsoever by outside or so called Union Organizations. It ourpetition is granted the undersigned promise in good faith to work to theend of insuring Justice maintain peace and Harmony and Promote thecommon Welfare of both Management and employees.-About the time the petitions were presented and before any written plan ororganization had been drawn up, President Duncan held a discussion with a group'of some 8 or 10 employees. At that time Duncan approved the, idea of theemployees having "an opportunity to discuss their working conditions" andconsidered with the group "ways and means" of obtaining their objectives.On,,,January 10, an election was conducted by non-supervisory employees in the plantduring working hours without loss of pay to any participants at which timeseven representatives were elected.On January 29, the minutes of the E R. P.7 show that the elected represent-ative met at the plant with J. E. Juttemeyer, the respondent's personnel man-'The respondent's president,William M. Duncan, testifiedthat the productionof steelcastings had gone up from 350 tonsin November 1941 to 785tons inOctober 1942 "7 The findings concerning the E R P.are based largely on the minuteswhich were typedby the respondent throughout the life of the E1 DUNCAN FOUNDRY AND MACHINE WORKS, INC.615ages, who continued to serve as the respondent's representative throughout thelife of the E. R. P.At the opening of the meeting, Homer Ferguson was elected,chairman and Rueben Jouett, secretary.Following the election, Juttemeyerspoke of "the possibilities of the representation plan" stating :that he hoped co-operation, understanding, and agreementon mattersaffecting both the employee and employer would always be the prime objectof the movement which he believed was what the committee desired whopetitioned the company for this plan in behalf of the employees as well asprotection from outside antagonists and organizers who were not interestedexcept from the side of the racketeer to make some easy money.Juttemeyer then read an article entitled "Representation Plans Foster ConcordRather than Antagonism."He suggested that the regular monthly meetings beheld on Saturday mornings and stated that representatives would be compen-sated for their time at such meetings. It was agreed by the representatives thatitwould be best not to open meetings to employees as this would "probably inter-fere with the proper dispatch of matters which would be brought up and interferewith the efficient operation of the plan."On February 13, the seven employee representatives and Juttemeyer held asecond meeting in the plant.The minutes of the January 29 meeting were readsand approved.Chairman Ferguson read proposed bylaws which he had drawnup; after a short discussion they were approved and signed by the seven employeerepresentatives.Juttemeyer did not sign the bylaws but he was asked to havethem "typewritten and posted in all divisions so that all employees could readthem."A general discussion was then held relating to putting the E. R. P. intoeffect.Juttemeyer stated that a meeting of all foremen would be called toacquaint them with the bylaws.He also said that "everything would be done toassist the representation committee and the plan in every way." 8The bylaws of the E. R P provided for the election of employee representativesfrom each of three specified divisions of the plant upon the basis of one representa-tive for each 25 employees or major fraction thereof, each division being entitledto at least one representative 0The units of representation were based uponnatural division of the company's operations and corresponding supervision andcould be changed to secure a more complete and fair representation upon agree-ment between the employee representatives and the respondent's president orhis representative.All persons upon the respondent's pay roll, were eligible tovote in annual elections except'"company officials, technical men, clerks, or personshaving the'right to discharge or hire,' or one holding regularly a supervising posi-tion "Eligible voters who had been on the respondent's pay roll for one yearprior to nomination, had attained the age of 21, and were American citizens werequalified for election as representatives.In divisions with more than one repre-sentative, the candidate receiving the highest number of votes was elected for a2-year term. In the case of a tie, seniority in the respondent's employ deter-mined the choice of representative.10A representative could be recalled uponpetition of two-thirds of the voters in his division.A representative's office wasvacated upon termination of his employment with the respondent, upon transferto another division, or upon appointment to a position disqualifying him from8At the hearing Juttemeyer testified that while the respondent had not signed the by-,laws,it had approved the plan of operation and had assisted in attaining its objective,8 Four representatives from Division 1 signed the bylaws;two from Division 2; and one'from Division 3.The divisions and the number of representatives from each remained thesame during the life of the E R P.10 In the election of 1935,two candidates for representative'of Division 3 received thesame number of votes.One had been employed by the respondent almost a year longer thanthe other and he was declared elected in accord with the above provision of the bylaws. 616.DECISIONS OF NATIONAL LABOR RELAT'IO'NS BOARD`nest highest number of votes.The bylaws provided for a representative appointed by the respondent whowas called "management's representative."This representative was to keep therespondent in touch with the employees' representatives and represent the man-agement in negotiations and to interview all representatives "with reference tomatters of concern to employees."Certain rights,-among them the right to hire,discharge for pioper cause, transfer, lay off for lack of work, and increase ordecrease operations, were reserved at all times for the management.While pro-vision was made that the "Employees' Representation Committee" adopt its ownrules and procedure, elect its own secretary and chairman, and appoint its owncommittees, the bylaws also provided that a record of all such proceedings befurnished the management and that a representative of the respondent be ad-mitted to all meetings "with the full privilege to take part and enter into theirconsiderations and discussions, but with no right to vote, in order to provideclose relationship with the company and to facilitate any matters of businesswhich may concern the representation plan and the company."The bylaws, which could be amended by two-thirds of the employees' repre-sentatives, set up a grievance procedure requiring several successive steps.Firstthe individual employee had to seek to adjust any grievance directly with hisforeman.If such attempt failed, the matter could then be referred by theemployee to a representative who would seek to adjust the matter with the fore-inan.The next step was presentation to the respondent's representative at themeeting of the E. It. P. If this did not result in adjustment, the matter could bereferred to the plant superintendent. In the event of his failure to reach anagreement, the right was reserved to the employee representatives to request ameeting with the respondent's president. In case of failure to agree at thisstage the matter could go to arbitrationItwas provided that the respondent'spresident could not hear any matter which had not followed the consecutive orderset out above-What the minutes referred to as the "first regular monthly meeting" of theE. R. P. was held on February 24.. After the reading of the minutes bf the Febru-ary 13 meeting, Juttemeyer reported on the meeting of all foremen and sub-foremen held on February 17 at which the E. R. P. was explained and the bylawsread "so that there might be a complete understanding of all employees and thosecharged with supervision regarding the adoption and operation." "After its establishment as set out above, the E. R. P. functioned for over 3years.During this period, no matter was ever carried as far as the respondent'spresident for adjustment.A number of grievances and working conditions, oftentrivial in nature, were discussed and sometimes adjusted at the monthly meet-ings, which Juttemeyer always attended as the respondent's representative.Themost frequently recurring subject of discussion brought up by the employee rep-resentatives concerned conditions in the bathroomThe subject most frequentlybrought up by Juttemeyer concerned safety procedures in the plant.As a part ofthe procedure at many monthly meetings, a complete tour of the plant for the'purpose of inspecting conditions relating to safety was taken by the employeerepresentatives ^ and Juttemeyer, who was in charge of the respondent's safetyprogram.Early in the operation of the E. R. P., at the meeting of August 25,1034, the employee representatives were designated to act thereafter as the"It should be noted that at no time during the operation of the E R P. was a massmeeting of the employees held.Eventually the employees learned of the operation of theE R. P through the representatives, their supervisers, and postings on the respondent'sbulletin boardsvoting under the E R P. Any vacancy was filled by the candidate receiving thee DUINCAN, FOUNDRY AND MACHINE WORKS, INC.617respondent's official plant safety committee, with instructions to report to the-main office employees who disputed their authority.12The minutes show that for over three years Juttemeyer played a leading rolein the monthly, meetings of the E. R. P.Upon occasions he read the minutes inthe absence of the secretary.Upon four occasions in the absence of the secretary.Juttemeyer kept the minutes.One monthly meeting, that of September 26, 1936,was skipped because Juttemeyer was not available. Juttemeyer, during the 1934meetings of the E. R P., frequently read articles from "Iron Age.s13Throughoutthe operation of the E. R. P. the minutes show that Juttemeyer frequently madetalks at the monthly meetings of employee representatives on such subjects as in-dustrial conditions generally ; the respondent's business, financial,' and employ-merit outlook ; the comparatively favorable treatment accorded the respondent'semployee, the adverse influence of legislation and governmental 'interference onbusiness conditions ; the undesirability of certain labor legislation ; and the dis-turbing nature of labor organizational activitiesFo: instance, in August 1934,after discussing the respondent's difficulties in meeting increased wages under theN. R. A. Juttemeyer asked the representatives "to impress this . . . upon theminds of those employees who fail to consider the company's problem." In July1935, Juttemeyer discussed the outlook for business and certain new productswhich the respondent was developing that would provide additional work ; statedthat "the ending of the N. R A. regulations would benefit employees" as to over-time work ; and pointed out that pending national tax legislation was holding upbusiness and would influence the respondent's ability to "keep going in all depart-ments on full time." In August 1935, Juttemeyer told the representatives thatadjournment of Congress might stimulate business enough "to keep our regularmen employed" ; that legislation Congress had hurriedly passed would hinder busi-ness; and that the social' security legislation would "affect payrolls and all em-ployees" unless it was declared unconstitutional.At the July meeting in 1936,Juttemeyer advised that the outlook for business was not good ; discussed "un-settled labor conditions in the Alton area" ; and stated that the "agitation causedby those who were trying to organize the steel industry was causing some workto be held up."The minutes show that the respondent repeatedly used the E. R. P. as ameans of disseminating information and securing approval for various of itsprojects.For instance, Superintendent George Duncan, Jr., attended the meet-ing of April 1934, "to state the position of the Company in regard to insuranceand safety matters, and to take part in the general discussion of various mat-ters up for consideration." In September' 1934, Juttemeyer showed the repre-sentatives samples of safety shoes and urged that all employees equip them-selveswith such shoes.At the same meeting, Juttemeyer explained and se-iz On this matter the minutes for August 25, 1934, contained the following entry :Cannon and Ferguson told of their experience In calling attention to some employeesregarding some work which they were doing in a careless manner and likely to causeaccident.'They reported that some employees seem to feel that they had no businessor authority to do this and took exception to their request.The representativeswere advised that a bulletin would be posted advising all employees that the companyhad asked the shop representatives to act as a safety committee and that each em-ployee would be expected to heed any request of any members of the shop representa-tive committee on matters concerning safety anywhere in the plant,and in the futureto report any employee to the main office who took exceptions to their requests onmatters of safety.Such a bulletin was thereafter posted>3For instance,in September Juttemeyer read an article dealing with the "dissipation ofpublic funds by the Government" ;in October he read two articles ; and in November,"several articles from issuesof IRON AGE." 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDcured approval for the future plans of the "Welfare Club." 14 In March 1936,Juttemeyer discussed the desirability of having the eyesight of all employeestested to determine if glasses were needed.The representatives agreed thatthe survey "would be for the best interest of the employees."The use whichthe respondent made of the E. 'R. P. in such matters is clearly revealed by thefollowing entry in the minutes for August 1934:1rMr Juttemeyer spoke . . . of representatives assisting in keeping as-signments of wages down to a minimum by speaking a word of advice to,certain employees who were always having their wages tied up by pur-chasing unnecessary things. . . Mr. Juttemeyer said that he would turnover the navies of such persons to 'the shop representatives . . . and that[he]would also assist in endeavoring to discourage employees from pur-chasing beyond [their means]At the meeting of May 1935, at the request of the secretary, Juttemeyer reada letter from the "Bershire Employees Association relative to the Wagner Billwhich was intended to outlaw company organization."At the request of the-representatives, Juttemeyer wrote a reply, stating that the,E R. P had goneon record as "opposing the Wagner Bill, or any bill that would upset or destroyrepresentation plans" ; that no immediate action was being taken because "wefeel that the N. R. A. decision leaves the American Federation of Labor andtheWagner Bill out in the cold, and shall ,await further development from theresults of the Supreme Court decision" ; and that should any future attemptsbe made in Congress to "outlaw or destroy direct representation plans andpleasant relationship between an employee and employer" the E. R. P. wouldbe glad to cooperate to defeat such bills.On February 23, 1935, a joint meeting was held between the representatives—the shop foremen, and Superintendent Duncan. Juttemeyer took charge, and_the operation of the E. R. P during its first year was discussedAll presentagreed "the plan was highly' satisfactory in adjusting complaints, misunder-standings, and promoting a better feeling between employer, foremen, and em-ployees." 11Juttemeyer stressed his desire that all employees follow the griev-ance procedure strictly.Among other things, Juttemeyer discussed safety de-vices in use, the welfare work conducted during,the past year, and/ pending-legislation for a 30-hour week which would "handicap both employer and em-ployee."Superintendent Duncan then discussed the prospects for new busi-ness ; the "part the employee must need to play to meet the close competition" ;and the "necessity of cutting selling price 'to secure any volume of business tokeep present employees working full time."14Duncan Foundry Welfare Safety Club, of which Juttemeyer was secretary for severalyears, was founded in 1933It is a voluntary organization of the respondent's employeesproviding insurance in case of sickness, accident and death, and such welfare and socialactivities as, basketball, softball, and baseball teams, Christmas baskets, annual picnics, andfrequent dances.Employees pay a membership fee of $1 and sign cards authorizing thededuction of 45 cents per month from their pay, which amount is matched by the respond-ent:The respondent also for some time has made voluntary payroll deductions for fees intwo other organizations, Credit Union and Group Hospitalization15 It should be noted that later, when- the question of overtime pay was raised by one ofthe employee representatives at the monthly meeting of August 1935, Juttemeyer statedthat the respondent would not pay time and one half for overtime and if "forced to do sothere would not be any overtime."At the hearing, Juttemeyer could recall no case inwhich wage rates were settled between himself and the employee representativesHow-ever there were several occasions upon which, questions of rates and hours were referredback to foremen. Juttemeyer testified that they got along very well on grievances underthe D. R P., but he could not recall any instance where the representative insisted uponany matter and won. DUNCAN FOUNDRY AND MACHINE W'O'RKS, INC.619At each of the three December meetings during the existence of the E. R. P.,a' formal resolution of appreciation of the respondent's cooperation was adopted.For example, the letter written pursuant to the resolution adopted in Decem-ber 1935, read as follows :At a meeting . . . a resolution ,was passed to extend to the Managementof the Company and their representative at the monthly meetings, Mr.Juttemeyer, their appreciation of the willingness, the hearty co-operationand the encouragement given to the representatives during the year justpast in handling matter of welfare and working conditions between em-ployer and employee in this plant.With the close of our second year . . . we hope-that the same pleasantrelationship may continue to be in effect during the year 1936 as have char-acterized the past'tNdo years of our association in solving problems of management and employeeAgain we wish to thank you for past co-operation inmatters of interest between the company and its employees.In addition to the above discussed election of January 1934, conducted priorto the adoption of the bylaws, three elections were held under the bylaws of theE. R. P. These elections took place in January 1935, January 1936, and January1937.The elections were held in the plant during working hours and those par-ticipating received no deduction from their pay.The ballots and ballot boxeswere furnished by the respondent.There were no membership requirements,all employees not excluded under the bylaws taking part in the annual elections.No dues were collected, the respondent meeting all expenses involved in theoperations of the E. It. P.Representatives were paid for the time which theyspent attending meetings.As provided in the bylaws, upon several occasionsthe positions of representatives became vacant upon their leaving the respond-ent's employ or accepting a position in a group excluded from participation.16Theemployees of the respondent never participated in-a mass meeting under theE R P nor were they ever given an opportunity to vote on the ratification of itsbylaws.From the foregoing facts as to the establishment, structure, and functioning ofthe E. R. P., the undersigned finds that the respondent encouraged the formationand continued existence of the E. R. P. and dominated and interfered with itsadministration.The undersigned further finds that the respondent repeatedlyand in several ways used the employees representatives as,its agents in carryingout plans and policies' among its employees and that it utilized meetings of theE R. P. to expound its points of view concerning business and managementpolicies, national legislation and the disturbing nature of union organizationalactivities.The undersigned also infers and finds that during the operation of theE. R. P, the employees representatives, particularly those who served as officers,17became identified in the-minds of the respondent's employees as its agents.The undersigned further finds that by dominating and interfering with theadministration of the E. R. P. and by contributing financial and other, support10 In allof these cases, occurring from 1934 through 1937, the candidates who had receivedthe next highest number of votes at the time of the elections succeeded to the vacatedpositions.17Homer Fergusonserved aschairman of the E R P. from its inception until the electionin January 1937, after which he was a representativeArthur Cannon served as repre-sentative from the inception of the E. R. P and in January 1937 was elected its chairman.A.W. Kruse was elected secretary of the E. R P. in January 1935 and was thereafterreelected in January 1936 and January 1937. 620DECISIONS OF NATIO'N'AlL LABOR REILAT'IONS BOARDthereto, the respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act 1SB. The transition to the AssociationOn April 15, 1937, 3 days after the decisions of April 12 of the Supreme Courtof the United States upholding the validity of the Act, a meeting of the E. R. P.was held in the evening in the respondent's main office. That meeting wasattended by the employee representatives, Juttemeyer, all foremen, and Superin-tendent Duncan.Several matters concerning working conditions were discussed.Among them was the possibility of working a 9-hour day and eliminating the5-hour shift on Saturday.One 'of the representatives raised the question ofvacations for employees with at least 5 years' service. , Superintendent Duncanstated that he could not give any "definite advice on this matter at this time."Juttemeyer then talked on better safety practices, problems confronting industryand the respondent, and the respondent's tax load on the basis of its pay roll.After his talk, Juttemeyer announced the setting of a minimum wage of 50 centsan hour and the granting of a general wage increase affecting "every employeein the plant."The minutes contain the following entry in respect to. thatannouncement.The increase granted met the approval of the shop committee with applausesince the whole matter was a surprise and no demands had been made forany increase by employees.2011During the latter part of May, 1937," Juttemeyer sent for the employeerepresentatives of the E R. P.He met the seven representatives on the porchof the respondent's office and told them that since the Act had been upheld by theSupreme Court the respondent could "no, longer work under" the E. R. P.; thatthere could be, no further meetings on the respondent's property; that therespondent could, no longer "be a party to that organization"; and that they"would have to do something else." Chairman Cannon then asked Juttemeyerwhat they could do. Juttemeyer replied that- the respondent "could no longer'$Although,as isfound above, the respondent dominated and interfered with the forma-tion of the If. R. P., its activity in that respect occurred prior to the passage of the Act andaccordingly did not constitute an unfair labor practice19 Such vacations with pay were announced to the officers of the Association, in- June 1938.20The above findings are based upon minutes containing the date "April 15th", withoutany year set out, which the undersigned finds to be minutes tor April 15, 1937. In the ex-hibits, these minutes appear among the minutes for 1934The E R P. minutes were keptin a loose leaf notebookThese are minutes for Apiil 28, 1934, in the proper sequence.They show Homer Feiguson— 1who was then the chairman, as chaiiman, and the other repre-sentatives of 1934 are named thereinThe April 28, 1934, minutes also show continuitywith the monthly meetings for 1934.On the other hand, the minutes for "April 15th"show continuity with the minutes for 193-7.The "April 15th" minutes show Arthur Can,non as chairman and Cannon did not become chairman until January 1937Also theother representatives named hi the "April 15th" minutes are correct for the year 1937 andfor no other year.Further, the minutes for December 1936 show that a motion was car-ried for a joint meeting every 3 months with the foreman and plant superintendent andthe minutes for January 1937, show that the date for such quarteily meetings was set asthe last month of each quarter, the first being set for March 1937.No minutes appear fora meeting in Maich 1937The minutes of "April 15th" contain an entry that that meet-ing had been postponed from March because of Superintendent Duncan's inability to attendAs now arranged, the minutes of the If. R P. end with the meeting of Febiuary 1937. al-though the respondent does not contend that it took any action to abandon the E R P.until after the Supreme Court decisions of April 1937.21 This date is based upon Cannon's testimony as to the period of time which elapsedbetween events prior to the meeting of June 4, 1937, discussed below. DUNCAN FOUNDRY AND MACHINF1 WORKS, INC.621tell them what to do" and that they "were on their own"and could do what everthey wanted to do.Thereupon the brief meeting terminated 22The respondent at no time took any action concerning the E. R. P. other thanthe above brief statement made by Juttemeyer to the representatives.No state-ment was ever issued to the employees as a whole,either orally or by posting ofa notice, that the respondent was in any way modifying its long established rela-tionship to the E. R. P. or its attitude toward union organization.Nor is thereany evidence that the representatives themselves ever took any formal action toabandon the E. R. P.Afterleaving the above meeting with Juttemeyer and before returning to theirwork, the seven representatives met for some 15 or 20 minutes on the railroadtrack betweenthe office and the plant to discuss the situation.Cannon suggestedthat a meeting be held at his house and his suggestion was accepted.There-after the representatives told the employees that, becausethe Acthad made theE. R. P. unlawful,they "had to do something else," and invited some of them toattend a meeting at Cannon's home. The leadership in doing "something" wasassumed by Chairman Cannon and Secretary-Kruse.From all the evidence,the undersigned is convinced,and finds that the employee representatives, didnot inform the employees that the E.R. P. had definitely been abandoned andthat no such impression became "common knowledge"in the plant.23About thelast of May,24the employee representatives and several other per-,sons 2"met at Chairman Cannon's home.At the invitationof Homer Ferguson,who was a representative and had been chairman of the E. R. P. for 3 years, twoemployees of the Standard Oil Company plant at Woodriver, Illinois, some 5miles away,were present.They explainedhow their unaffiliated organizationatWoodriver functioned and presented copies c,f their bylaws and their con-tract.These were read,discussed,and left with the representatives. It wasdecided to hold a meeting of all employeesat theOdd Fellow'sHall in North Altonon June 4.Plans for the meeting were then discussed and two or three possible22The above findings as to what, transpired are based upon the testimony of Juttemeyer,Cannon and Kruse.23When called as a witness by the Association, Kruse testified on direct examinationwhen asked if he had infoimed employees in his department that the E R P. had been-A Well, I told them the same day or the next day at the noon hour that we had todo something, that this was no longer good, and they all suggested that we have themeeting, they all agreed on that, as early as we couldChristian Schmidt, the first president of the Association, testified when called by theAssociation, that he did not know "definitely" that the E R P. had been abandoned priorto the mass meeting in June.When asked his best recollection of what Cannon had toldthe men in the plant, Schmidt replied :A Well, so far as I recollect, he told us that the old it R P. would not stand anymore under the new Wagner'Act, and we would have to do something else.Williamwhen called by the Board that lie could not iecall heating any discussion in the plant priorto the June 4 meeting that the E. R P. had been outlawedLater he'testified that he hadheard by word of mouth that the "Wagner Act had virtually abolished" the E it. P.Hefurther testified that be would not say that it was "common knowledge" at the plant butthat it "could have been another tale going around " According to Miessner, one manwhose name he could not recall told him that "a new union would have to be formed "29Cannon testified that the meeting was held a few days after Juttemeyer's statementand not over a week before the meeting of June 4.23Among those who attended the meeting at Cannon's home were four men later electedto offices in the Association formed at the meeting of June 4These were ChristianSchmidt, who was elected the first president of the Association ; Lial Applegate, who waselected the first treasurer ; Thomas Hunt, who was elected a representative ; and AugustKaesliamer, then the sole representative of Division 3 under the E R P , who was electeda representative.a 622 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDnames for an organization were suggested.Thereafter Cannon made arrange-ments for the hall which was later paid for by the Association.A notice wasposted' on the plant bulletin board, announcing that "there, would be a" massmeeting held in the Odd Fellow's Hall on important business, and urging every-one to attend."This notice'was signed'by, Secretary Kruse 26,-tIn preparation for the meeting of June 4, Cannon, Kruse, and Applegate drewup a draft of an agreement, patterned in part on the agreement at the StandardOil plant.In explaining this action, Cannon testified :We were trying to get everything going as quick as.we could and thoughtifwe had a working agreement and had it ready and accepted by a neworganization of some kind we could go ahead. . .This draft agreement was dated June 1, 1937, and was between the respondentand Duncan, Foundry and Machine Employees Association of, Alton, Illinois.It -provided for recognition and exclusive bargaining agency; freedom foremployees as individuals and groups to present grievances to the respondent ;freedom of employees to join t4e contracting organization or any other labororganization; vacations with pay on the basis of one day per year of serviceup to 5 years and vacations of one week to employees with over 5 years' service;and the application of seniority rights by classification only.An elaborateprocedure for "dealing with questions at issue" was provided which was similarin its successive steps to that of the E. R PThe draft agreement was left with President Duncan who approved part of.the provisions' and objected to some of them. Those objected to were "cor-rected," as Duncan testified.The revised agreement also was dated June 1, 1937,and was between the same parties. The only substantial changes made were:(1) the provision for vacations was stricken entirely; (2) a new provision,against a strike or a lock-out pending negotiations, of grievances was inserted ;and (3) the seniority provision was changed to read "the present policies of thecompany as to Seniority rights shall be applied."On all the evidence, the under-signed believes and finds that the above proposed agreement was presented tothe respondent and "corrected" prior to the meeting of June 4.''sOn June 4, the mass meeting, which had been planned at Cannon's home andfRECannon testified that if anyone signed the notice Kruse didKruse was serving histhird term as secretary of the E R P.When called by the Association, Kruse testifiedthat he and Cannon were the leaders and did not deny having signed the noticeFurther,George Horstman, the second president of the Association, when asked to explain why thebylaws which were later used by the Association for some 2 years, and which referred tothe meeting of June 4, 1937, in the preamble, bore the heading "Employee's RepresentationPlan," testified as follows :A. I believe I can explain that.Thismeeting was called under the heading ofEmployee's Representation PlanTherefore, it is proper to have that as heading ofthese pages.inSince the proNisions for this procedure, which constituted about 50 percent- of theagreement,,were almost identical with provisions in the agieement adopted in 1939, theyare set forth below in discussing that agreement."'As is discussed below, the minutes of the June 4 meeting show that an agreement waspresented to the employees at the opening of that meeting and rejected by them, GeorgeHorstman testified that Cannon told the employees at the June 4 meeting that the agree-ment had been submitted to and "was all right with, Mr. Duncan " Duncan testified atone point, that the agreement was submitted "along in May or June "While Schmidt, thefirstpresident of the Association, testified that the Association presented a, proposedagreement "right close to August," he was not able to recall who submitted it to Duncan.In any event, the undersigned does not believe the agreements in evidence were submittedby the Association.Both the original and "corrected" agreements produced by the re-spondent are dated June .1, 1937, and the name of the labor organization therein is different,from the name of the Association. D'UNCAN FOUNDRY AND MACHINE WORKS, INX.623'announced by a notice on the respondent's bulletin board, was held. Cannoncalled the meeting to order.Kruse was on the rostrum with him. Cannoninformed the employees of Juttemeyer's statement that the E. R. P. was illegal'under the Act and that they would have to do something else. Cannon explained -that an agreement had been drawn up and approved by Duncan.He then readthe, agreement which *as discussed.The employees were not satisfied withthe agreement and rejected it.After discussing various possibilities, it wasdecided by a show of hands to form an unaffiliated organization.Two or threenames were discussed and the present name of the Association was accepted.The suggestion was made that the old officers be retained, but this was vetoedwithout a formal vote 2DAfter the decision to elect new officers, Cannon continued to preside while anelection by'secret ballot was held for president.A total of 107 votes was cast80Christian Schmidt was elected president, receiving 53 votes.Cannon ran second,with 25 votes and the other condidates received 24 votes and 5 votes, respectively.Upon his election, Schmidt took over the chairmanship of the meeting.Threemen were nominated for vice president.Al Struel was elected, receiving 46 votesout of the 86 votes cast 'Thereafter William Miessner'was elected secretary "bya majority vote" and Lial Applegate was elected treasurer. It was then decidedto elect one representative from each of seven divisions and the seven representa-tiveswere elected." It was also decided that in presenting grievances, theaggrieved employee, his department representative, and the foreman must liepresent 3aThe period of office was established as 1 year ; a "membership fee" of25 cents a month was set ; and it was determined to hold meetings once a month atthe Odd Fellow's Hall in North Alton.94After setting the next meeting for June 9,the meeting adjournedThe meeting which was set for June 9 was not held as provided for at the closeof the meeting on June 4. In lieu thereof, the employee representatives of theE. R. P. and the officers and representatives of the Association met at the home ofLial Applegate because they believed that it was "best not to have another mass19The findings concerning the meeting of June 4 are made upon an analysis of the testi-mony in the light of the minutes. The minutes, which set forth in detail the actions takenbeginning with the election, make no mention of anything before the election except thatCannon read aloud the agreement and "a few points were discussed " The minutes thenstate, "Some business was taken up before officers were elected, therefore this businesswas dropped " From the relatively consistent testimony of several witnesses, the under-signed believes and finds that the business referred to as "dropped"included the rejectionof the agreement,a decision to form an unaffiliated organization,the selection of a name,and the decision to elect new officersNone of these actions are mentioned in the minutes.However, it should be noted that the minutes were written by William Miessner, Jr, whowas elected secretary at that meeting.Miessner wrote up what took place before his elec-tion from memory and what took place thereafter from notes which he made at themeeting.30 The number of employees of the respondent exclusive of officials, supervisors, andoffice employees on June 1, 1937, was 203s<The only indication in the record as to why the number of people voting for vicepresident was 21 less than voted for president is the testimony of Horstman that uponCannon's defeat, Cannon and others got "mad" and left the meeting. Cannon deniedleaving.No finding is made herein as to whether he did leave.13This constituted a departure from the E it. P under which there were three divisionshaving a total of seven representatives.As is pointed out above, two of the representativeselected'on June 4, Hunt and Kaeshamer, as well as president-elect Schmidt and treasurer-elect Applegate, had attended the previous meeting at Cannon's home."This was a departure from the E. it. P. under which the employee had first to take uphis grievance directly with his foreman before going to his representative.asThese all constituted depaituies from the E. it. P., which had no dues, no meetings ofthe employees,and under which the representatives in Divisions 1 and 2 receiving thehighest number of votes were elected for 2-year terms.-N 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting."The minutes of this meetingbetween the "officers ofthe new and old! -associations"are set forth in full below :JUNE 9, 1937.Thinking it best not to have another mass meeting the officers of the oldand new associations were called together at a little friendly meeting at thehome of Lial Applegate.A letter of appreciation was written which was asfollows :To The Management Of The Duncan Foundry & Machine Works :We the undersigned wish to extend our appreciation for the co-operationthe company has shown in the past, and hope that in the future we shall stillenjoy the same relationship as we have had in the past.Thanking you again.Out-going committeeIn-coming committeeAll officers having signed under the above headings.From the above minutes and the testimony of Horstman, Cannon, Schmidt, andMiessner the undersigned finds that the officers and employee representatives ofthe h.R. P. signedthe aboveletter of appreciation under the hearing"Out-goingcommittee" and that the officers and representatives of the Association signedunder the heading "In-coming committee."The undersigned further finds thatthis meeting also took up such "routineprocedure . . .of an executivemeetingafter forming a new organization" as working out bylaws and membership cards.On June 10, the "new officers" accompanied by Cannon and Kruse,' met withPresident Duncan, Superintendent Duncan and Juttemeyer, in President Dun-can's office.The new officers were introduced and President Duncan remarkedthat "the executive board was bigger in this Union than it had been in theold organization."Duncan was told that at a meeting attended by 100 to 125employees, the Association had beenformed andofficers elected.Recognitionwas asked for the Association as the "collective bargaining agent for the men"on the ground that over 50 present of the employees had been at the meeting.The respondent asked for no further proof of authorization and thereuponrecognition, as the minutes show, "was gladly given."Thereafter, as the min-utes show, the following took place :The letter of appreciation was handed to the company which received itvery appreciately.[sic]The company stated that they would cooperatewith the Association to the fullest extent so as to make every thing workout as near perfect as possible.About 10 days after the meeting of June 4, two types of printed cards weresecured.One was' an application for membership in the Association and theother was a card certifying membership therein.The second card had, a spaceat the bottom for the signature of the secretary and spaces on the back for"Indorsement of Assessments Paid." Secretary Miessner signed the member-ship cards in blank and the applications along' with the signed membershipcards were given to the representatives of the various divisions to solicit mem-bers.In soliciting members, when an applicant filled in his application blank,the representative then filled in his name on a previously signed membershipcard, credited any dues payments on the back thereof, and gave it to the911liiessner testified that he was"pretty sure"that Cannon and Kruse were also present.While there is some testimony to the contrary,the undersigned is convinced from Miessner'stestimony,the role which Cannon and Kruse had played throughout as leaders,and whattranspired at the meeting of June 10, that Cannon and Kruse were present for the purposeof presenting the newly-elected officers of the Association to the officials of the respondent. D'UNCAN FOUNDRY AND MACTUNE WORKS, INC.625applicant.At least part of this activity took place at the plant during workinghours S0On June 17, a meeting of the officers and representatives was held. Theminutes show that "changing of the agreement" was taken up as new business.Several enumerated changes were decided upon and it was decided not to acceptit "until signed & then posted on the board for the men to read" The agree-ment was to be rewritten and presented to the management.3' One representa-tive stated that the employees wanted another mass meeting, but no definite deci-sion was made on the matter. The fact that the employees wanted pay onevery other Friday was taken up as a "grievance" and a committee which hadtaken the matter up with the management reported that "the payment ofwages was set by the government." It was decided that dues would be col-lected the first working day after each pay day and that reports would beposted on the bulletin boards "at the end of each month so as to let the menknow what is happening."The next meeting of the Association was held on June 24, 1937.The meetingwas attended by the officers and representatives and by Juttemeyer.The min-utes of this meeting follow :The meeting was held at the home of George Horstman at 7: 00 P. M.Mr. Juttemeyer, the managements representative was invited to attend andhe brought along some interesting articles.The meeting was turned overtoMr. Juttenieyer whose subject centered around a better relationship orunderstanding between the Management and the Association. Some of thepoints that were made clear were as follows :_The condition of the company at different times.He gave some inter-esting figures taken from the books which showed that everyone was beingtreated the best that was possible under the circumstances at this time.Heexplained the different times that things were done for the employees thatwould usually not be done, liut it was for the benefit of employees that itwas done.He also gave the committee a better understanding on the ques-tion of who was eligible for membership in the organization.Mr. Jutte-meyer said he would give his service at any time that we wanted him.A motion was made and seconded that Mr. Juttemeyer, the Companies (sic)representative preside at every third' Thur. of each mo.At this meetingpoints of discussion which came up between the Co. and the Associationwould be thrashed out., The next meeting will be held at the home ofGeorge Horstman at 7: 00 P. M., July 1, 1937.Concerning the above meeting, Juttemeyer testified that he gave "a littletalk" in Horstman's back yard on the respondent's "business and future pros-pects"; that- it was an informal meeting with no business transacted;, that hedid not recall explaining what was being done for employees' benefit but that hemight have given production figures and new products to show how they weretrying to develop business; that he had a "faint recollection" of stating "whocould not belong to those organizations" ; that he did not recall any motion asto his presiding at a meeting each month ; and that he was at the meeting only"These findings are based upon the testimony of Horstman, Miessner, and Schmidt.81The minutes do not show where the agreement tinder discussion had originated.Noris it clear from the changes proposed that the agreement being used uuas the agreementpreviously submitted to the respondent, since certain matters referred to in the minuteswhile other matters do. It is not clear-from the record when such a rewritten agreementwas presented or by whom it was presented, if, in fact, it was presented. In any event, ifpresented it was not signed. 626DECISIONS OF' NATIONAL LABOR RELATIONS BOARDI15 or 20 minutes, leaving for another meeting at 7: 30. Secretary Miessneridentified the minutes as the ones he had kept and testified that Juttemeyer hada book concerning articles which the respondent would not be manufacturingexcept "to keep the men at work" ; that Juttemeyer stated that the "men onthe monthly payroll were not eligible to belong" ; that subsequent meetings werenot held with Juttemeyer present; and* that while the meeting lasted 2 hours,Juttemeyer was there only 20 or 25 minutes.Horstman testified that the"better understanding" that Juttemeyer gave as to eligibility pertained to theineligibility of those on the monthly pay roll and that otherwise, except formatters described in the second and third sentences of paragraph 2 of the min-utes which he could not remember, the minutes accurately reflected what tookplace.He also testified that'Juttemeyer did not stay for the business meeting.Schmidt, the Association's president at the time of the meeting, testified thatJuttemeyer talked only about the condition 'of work throughout the countrywhich was "pretty slack at that time," and that the "business and discussion"which followed did not "last very long."Whatever-business or discussion may have taken place after Juttemeyer left,itwas not considered of sufficient importance to set forth in the minutes ofthe meeting.Assuming that the "better understanding" which Juttemeyer gaveon the question of eligibility was that described by Miessner and Horstman,it is evident that Juttemeyer expounded the respondent's position on member-ship requirements.Nor does failure to carry out the plan for Juttemeyer topreside at a meeting, once a month alter the significance of the fact that theaction was taken.Further, the role which Juttemeyer took at themeeting wascharacteristic of that which he had played for over 3 years in the meetings ofthe E R. P. On all of the evidence, the undersigned finds that the meeting ofJune 24 took place substantially as set out in the above minutes.On August 24, 1937, the officers and representatives of the Association held ameeting at which "rules and bylaws were read and approved by every memberof the committee."Plans were also discussed for a mass meeting which wasnever held because a fire destroyed a substantial part of the respondent's planton the night of August 25.Although never adopted by the members, the Asso-ciation 'operated for about 2 years under the bylaws approved by the officersand representatives on August 24. In many respects those bylaws were likethe bylaws of the E. R. P.Much of the wording was identical. The caption,except for the position of an apostrophe, was identicaland read :EMPI.oYEE's REPRESENTATION PLANDUNCAN FOUNDRY & MACHINE WORKS, INC.,The Preamble stated that the officers of the Association; established with therespondent a plan of employee representation "to provide effective communica-tion and means of contract between management and employees of the Companyon matters pertaining to industrial relations, and to promote justice, maintainpeace and harmony, and to work for the common good and welfare of both theemployees and the Company."The language quoted is identical with that foundin the,preamble of the E. R. P.Like the E. R. P.'s bylaws, the Association's bylaws provided for changingelectiondivisionsupon "agreement between the Employee's RepresentationCommittee and the Company President" or his representatives'However, the38This provision,was never used although most of the divisions were not operating forsome years after the fire.However,representatives were not elected from those divisions.1 DUNCAN FOUNDRY AND MACHINE WORKS, INC.627seven divisions set up at the meeting of June 4 replaced the three divisions underthe E. R. P. A one-year term for all representatives was provided, but seniorityin the respondent's employ was controlling in case of a tie vote39 As under ,the E. R. P., a representative vacated his office upon termination of his employ-ment with the respondent, transfer to another division, or appointment to aposition making him ineligible to votePersons ineligible to vote were companyofficials, technicalmen, and persons regularly holding "purely" supervisorypositions.Clerks were not excluded as they had been under the E R. P. It wasprovided that all employees on the pay roll, except the above excluded employees,were eligible to vote.90Persons who had been "in the Association"for oneyear prior to nomination, were American Citizens, and were over 21, werequalified for election as representatives.The bylaws further provided that dues were payable the first of each month,but the amount was not specified. Annual elections by secret ballot wereprovided, , but no provision for meetings of the membership was made. Theonly provision as to meetings was one that the "Association Committee" shouldmeet regularly once a month 'No provision was made for amending the bylawsThe most significant difference between the bylaws of the Association and theE. R. P. was the elimination in' the Association bylaws of all reference to man-agement representatives and to any procedure for adjusting grievances.How-ever the proposed agreement, submitted to Duncan during the spring of 1937and later entered into in 1939 in substantially the same form, constituted inmajor part a procedure for "dealing with questions at issue."That procedureincluded a joint conference composed of six representatives of the Associationand an equal or less number selected by the respondent.When viewed inconnection with the agreement, which was evidently still under considerationin some form, the Association's bylaws, except for such modifications as werevoted at the mass meeting on June 4, constituted substantially a continuationof the purposes, structure, and procedure of the E. R. P.After the fire of August 25, 1937, the Association was relatively inactive foralmost 2 yearsWhile a few informal meetings were held from time to timeat the homes of officers and representatives, minutes were kept of no meetingsduring the period from August 1937 to May 1939 except for the threemeetingsin June 1938 discussed below.Whereas previous to the fire the respondent hadabout 200 employees, during the above period the average employment was onlyabout 30"Most of those were employed in the lower shop which had notburned.'This building included the machine shop and the construction shop,or Divisions 4 and 5 under the Association's bylaws.The pattern shop, Divi-sion 3, whichwas also ina separate building, had not burned.George Horst-man, the representative of the pattern shop, continued his employment duringthis period without interruption.',During the period followingthe fire,Horst-man was the only employee in the patternshop and was in chargeof the pat-terns, and it was Horstman who was the most active individual in keeping the"Such a tie in the vote for the vice-presidency in the election of'June 1938 was deter-mined on the basis of seniority in accordance with this provision.40The bylaws provided also that applicants for membership, who were favorably passedon by the executive committee would be issued membership cards' entitling them to "anyand all privileges"as long as dues were paid promptly.However, the bylaws do not makeclear the differences between the privileges of employees as such and members of theAssociation11Average employment figures set forth herein are taken from figures furnished by therespondent and exclude officials,supervisors,and office employeesThe foundry which had burned included all of the 'divisions except those in'the lowershop and the pattern shop'a The Association's president, Schmidt, was laid off for several months after the fire. t628DECISIONS OF NAT'IO2VAL LABOR RELATIONS BOARD,Association alive and in reviving it in 1939,-at which time he became its presi-dent.While he did not go on the monthly pay roll as the foreman of the patternshop until the spring of 1941," about the time the rebuilt foundry resumedoperations, during the years of 1937, 1938, and 1939, Horstman was one of threeemployees of the respondent who received a Christmas bonus of $100 each year.The other two employees were William Wohlert, the foreman in charge of ship-ping and of the labor gang, and Luther Show, a machinist who later becameforeman of the machine shop. From the foregoing, it is evident and the under-signed finds that Horstman, while not carrying the title of foreman, occupieda position of responsibility from 1937 to 1941 substantially more closely relatedtomanagement than that occupied by ordinary hourly paid employees.On June 3, 1938,the "officers got together"to set a time and place for amass meeting.The secretary was instructed to post a notice of the meetingon the bulletin board.On June 8, the day before the mass meeting, some of theofficers and representatives of the Association met with the respondent.Whilethere is testimony that this meeting was between the Association and themanagement to negotiate on certain matters, the minutes themselves reflect thedominant role played by Juttemeyer, a role in keeping with that which he hadpreviously played under the E. R. P.The first half of the minutes is presentedin full below and the undersigned finds that the meeting proceeded as set forththerein :The meeting was turned over to the companys representative Mr. J. E.Juttemeyer.Mr. Juttemeyer introduced the representatives of the organ-ization.Mr. Juttemeyer complemented (sic) the new organization.Theemployee will report to the companyA group of rules will be posted onthe board.An employee will report by phone if he will not be at work.Some men lay off a day after pay day, this- will not be put up with. Everyman will report every day after pay day. The rules will be understood byeveryone.A grievance was taken up its to having a suggestion boxThemanagement thought it would be a good thing by having a suggestion box.The suggestion box will be put back in the shop. The grievance of paywas taken up and explained by Mr. Juttemeyer, and business is not good sopay cannot be increased.The foremen were told to lay off the last manfirst unless he is an exception.A man who wants more money will go tothe foreman instead of the representative.If a man asks the foremanfor an increase in pay, and he is promised an increase but nothing is doneabout it, the man can go to the representative.Old men will be given con-sideration.The question of safety was taken up and permission was given to the as-sociation to call the attention of accidents.Accidents are too frequent.In a similar vein, the second half of the minutes set out the announcement of aplan for vacations with pay, provision being made for 3 days' vacation at thehourly rate for men with 3 years' service and for a week's vacation for menhaving more than 5 years of service.'On June 9, a mass meeting was held, the principal business of which was theannual election of officers.Schmidt was reelected president and Miessner wasreelected secretary.Luther Show and George Horstman, each of whom had44 At that time Horstman resigned from the Association45 It should be noted that the requirement that a man go to his foreman before goingto his representative about a pay increase reversed the motion adopted at the meeting ofJune 4,1937, and returned to the basis of operations provided under the E R. P. In asimilar way, the stress on accidents is reminiscent of the E It P. It should also be notedthat a similar proposal for vacations with pay was made by a' representative under theE. R. P. in April 1937. D`UNCAN FOUNDRY AND MAC11IkF,WORKS,INC.'6 9received a $100 Christmas bonus, tied for vice president and Show was declaredselected because of his seniority with the respondent.Rudolph Fischer waselectedthe representative from the construction shop. Stephen Show, waselected representative from the machine shop.After the election of June 1938, the next meeting of which any minutes werekept was a meeting of the "officers" on May 17, 1939, at which timethe "business,of making a pay-roll deduction slip, was taken up and completed." The time andplacefor the annual election also was set.On June 9, 1939, the election was held at Turner Hall. President Schmidtpresideduntil his-successor, George Horstman, was elected president.He there-upon presidedwhile the other elections were conducted.Lloyd Henry waselected vice-president aridJMiessner was elected secretary and treasurer.Repre-sentatives were then selected from the construction shop, the machine shop, andthe Labor & Maintenance Department, the former term "Bull Gang" being changedat that meeting to read "Labor." '6Representatives were not elected from otherdepartmentswhich were not then in operation.Following the election, the min-utes showthat 5 things wereessentialin having an association, they are as follows : (1)Duesmust be collected. (2) Association must be recognized by the company.(3)Association must hold monthly meetings. (4) Must have contact withanother Union. (5) Associationmusthave a' signed agreement with thecompany.Thereafterthe wageassignmentcards were explained and approved by majorityvote.These cards provided for the deduction of Association dues at a rate not to'exceed 25 cents per month, the deductions to be made in advance for a 4-monthperiod 3 times during the year and the first such deduction to be made on June 15,1939.The card contained on its face a statement that the deduction could bediscontinued at any time by requesting its discontinuance in writing.Amongother motions approved at the meeting were that the secretary's salary be basedupon a percentage of the funds collected ; that dues be refunded in case of "dis-missal" from the Association ; that the back salary of the secretary for 1938 bepaid ; and that the "bylaws and constitution" be printed in book form and givento the members, "a limited amount of 300 copies to be printed." 97During June and July, 1939, the transition from the E R. P. to the Association,which had started in the spring of 1937, was carried forward rapidly. Theabove-discussed dues deduction cards and a new and more elaborate applicationcard providing for a $1 initiation fee were printed and circulated throughoutthe plant during working hours.'By June 15, 1939, the Association had securedand turned over to the respondent 40 authorizations for the deduction of dues.This evidently constituted cards from almost all of the persons then employed.'DSometime after the election of June 9, President Horstman and a committee18The fact that the bylaws adopted by the officers in August 1937 were still being usedis shown by the fact that on the face of that document the term "Bull Gang" has beenscratched out and the term "Labor" substituted in longhand.47On July 1, 1939, the respondent had only 43 employees.However, as the foundryrebuilding progressed, employment rose until there were 85 employees on July 1, 1940.This further increased, especially after the foundry started operations in the spring of1941, so that by July 1, 1941, employment was 184. It was not until 1942 that employ-ment reached 300, however, being 354 on July 1, 1942.491lorstman testified that he took care of the upper shop whichwas then being rebultand that the representatives took care of the lower shop. It should be noted that a thirdcard, a card certifying membership in the Association, without anyspace onthe back fordues entries, was printed and circulatedin accordancewithinstructions at a meeting onJuly 28 that 300 such cards be printed4bThere were 37 employees on June1, and 43on July 1.5361055-44-vol. 50-41 630DECISIONS OF NATIONAL LABOR RELATIONS, BOARD,fromde Association met with President Duncan and Juttemeyer. The As-sociation presented a contract and stated that it represented about 95 percentof the employees.The respondent requested no proof of representation inaddition to the 40 wage deduction cards then in its possession.Thereafter thecontract was signed on July 24, 1939, by William Duncan for the respondentand by Horstman, Henry, and Miessner, president, vice president, and secretary,respectively, for the Association.The two-page contract of 1939 was identicalin wording and arrangement with the "corrected" contract of 1937, discussedabove, except for two minor revisions in the section on procedure for "dealingwith questions at issue," a change in the clause relative to strikes and lock-outs, the date, and the name of the contracting labog organization.Whereasthe provision against strikes and lock-outs in the 1937 contract operated onlypending the outcome of the adjustment of any grievance, in the 1939 agreementitoperated during the life thereof.The-1939 agreement, like the "corrected"agreement of 1937, contained no provisions as to such matters as wages, hours,overtime, holidays, or vacations.The agreement provided for the recognitionof the Association as the sole bargaining agent.The respondent's "policies"as to seniority were recognized. "Employee representatives" were to be paidtheir regular rates while conferring with managementThe agreement, "whenratified by the Association and the Company", was to be in force for one yearand thereafter from year to year unless terminated by either party on 30 days'written notice.'pThe central feature of the 1939 agreement, as was true of both the proposedand the "corrected" agreements' of 1937, was an adjustment 'procedure whichprogressed step by step.At the first stage, the employee referred the matterto his representative who took it up with the department head. If this didnot result in adjustment, the matter went to a joint conference consising ofsix representatives of the Association and an equal or lesser number of rep-resentatives of the respondent.The conference was empowered to arrange itsown procedure; conduct regular meetings at least once a month and also specialmeetings; to have two secretaries, one for the Association and one for the re-spondent, who were to keep records of the proceedings;" to appoint sub-com-mittees for study of questions requiring joint investigations; to endeavor tosettle questions; to draw, up and submit for, signature agreements covering any'questions satisfactorily settled : 62 and to refer in writing questions which couldnot be settled to the respondent's president for his consideration." If the`question was not satisfactorily settled by the respondent's president, the mat-ter could be referred upon the request' of either party to a commissioner ofconciliation of the United States Department of Labor whose decision was tobe accepted 69The testimony is not clear as to how the above agreement was drawn up andis'vague as to what negotiations took place in relation to it.There is testi-mony that the agreement was approved at a mass meeting prior to its execu-tion but there is no evidence of any such submission in the minutes.The only"No notice of modification has ever been given nor have any amendments been made tothe agreement.The agreement of July 1939 has continued in effect since entered into, andno other written agreements have been entered into between the respondent and theAssociation.n No such records were produced at the hearing.°a There is no evidence that any such agreements were drawn up and submittedfor signa-ture by the Association and the respondent.53There is no evidence that any such matter was referred in writing to therespondent'spresident:11No such reference has been made. DUNCAN FOUNDRY AND MACHINE WORKS, INC.631reference during this period to any specific agreement' in the Association'sminutes is that contained in the minutes of the meeting on July 28, 1939, 4 daysafter the agreement was signed.Those,minutes contained the following entry :The motion was made and seconded that the agreement be read aloud, samewas read by president Mr. Horstman.-There is also testimony that the agreement was ratified at a mass meeting butthe above excerpt from the minutes does not so indicate. From the completenessof the minutes which Secretary Miessner kept," the undersigned is convincedthat the minutes would not have omitted specific reference to any action so sig-nificant as formal approval of the agreement either before or after its execution.From the fact that the 1939 agreement, except for a few modifications, was iden-ticalwith the "corrected" agreement of 1937; the further fact that two of thethree officers signing the 1939 agreement, Horstman and Miessner, had respec-tively been a representative and the secretary in 1937; the silence of the minutesexcept for the above single entry ; and the record as a whole ; the undersignedis convinced and finds that the "corrected" agreement of 19,37 was used as themodel for the agreement signed in 1939 and that the Association members wereconfronted with an accomplished fact at the meeting of July 28 and, after theagreement had been read, merely acquiesced 67 by failing to take any formalaction.Under the date of July 24, 1939, the same day the agreement was signed, theAssociation published its constitution.This constitution was substantially dif-ferent in form and content from the bylaws adopted in August 1937. In explain-ing the reason for drawing up a new constitution, Horstman testified that theycould not take another organization's constitution and that while they were notforming a new organization or changing the organization's name, they drew upa new constitution because they had not previously had a contract and the oldconstitution did not have "a lot of things" it should have had. The first provisionof the now constitution under the heading "VII NOMINATIONS AND ELEC-TIONS" read as follows :A. The present six (6) elective members of the old "Employees RepresentationPlan" who have been selected by agreement of a majority of the employeeswill act as the Executive Board until an election can be held.Concerning the above provision, Horstman testified that while he had partici-pated in drawing up the constitution, he could not see any reason for that pro-vision, but that he continued as president under the new constitution.Miessnertestified that his only explanation was that the constitution was printed in 1939but drawn up in 1937, and that at the time it had been drawn up they had severalplans, such as those at Standard Oil, Western Cartridge, and Alton Boxboardand that they had "lifted bodily" from those plans whatever "sounded good.'!In connection with the above, it should be noted that there were six officerson the bylaws adopted on August 24, 1937, was "EMPLOYEE'S REPRESENTA-TION PLAN " However, because the date, June 1, 1937, appears in the constitu-asAs is stated above, on June 9 the employees were told that a signed agreement wasone of the five things essential to an association.60For instance,almost a page of the minutes of the meeting of August 25, 1939, is de-voted to a detailed record of the discussion of the problem of whether or not to serve beeras a part of the refreshments at Association meetings.srAn Association's witness,Show, testified that the men who were retained after the firethought they were "fortunate to be working."58 In SectionVIII, "TERM OF OFFICE,"it is provided that the "term of the newlyelected Executive Board shall begin June 1, 1937."I ,r ,C632\ IlECISSONS OF NAPION'AL LABOR RELATIONS BOARDtion, the undersigned is not convinced that the provision for continuing the sixemployeerepresentatives referred to those elected in 1939.Rather the under--signedbelieves and finds that the constitution adoped in 1939, like,the contractsignedin 1939, was in fact a revision to, an undeterminable extent of a docu-mentdrawn up, in part at least, prior to, June 1, 1937.Furthermore, whatevermay have been the actual source of the 1939 constitution and the reason for itsbeingprinted sometime during the summer of 1939, the minutes of the Associ-ation show that the printing thereof was authorized.69The printed constitution provided that employees of the respondent other thanthose in a siApervisory or administrative capacity were eligible for membership.The governing body was an executive board composed of members from each ofthe same, seven divisions adopted on June 4, 1937, and set out in the bylaws ofAugust 1937.Membership meetings were to be held upon the call of the execu-tive board.To be eligible for membership on the executive board an employeewas required to have at least 2 years' service with the respondent. One of thepurposes of the Association was to deal with the employer on wages, hours, andother terms or conditions of employment, the executive board being responsiblefor suchnegotiation.Itwas provided that agreements of generalimportancenegotiated by the executive board should be referred to the membership forratificationor rejectiton by secret ballot.Monthly meetings of the executiveboard were provided upon call of the chairman.The constitution could be'amended by vote of two-thirds of the members voting and the Association couldbe dissolved by a vote of two-thirds of the total membership.Dues were pro-vided for at a rate not higher than 25 cents a month. Provision was made forthe recall of a member of the executive board upon petition by two-thirds of theemployeesin his division.0.The subsequent functioning of the Association and the advent of the Unionu bout March 1942Since the printing of the constitution and the signing of the contract on July24, 1939, the Association has been the sole bargaining agent of the respondent'semployees who have gradually increased in number from 43 in July 1939 to 390In December 1942.During this period the Association had held monthly meet-ings open to its members. It has also held annual elections in June of eachyear.Dues have continued to be checked off upon ,the signature of the revokableauthorizations described above.80Applications for membership in the Associa-tion and dues deduction authorizations have continued to be solicited, uponsome occasions in the plant during working hours." Every four months therespondent turns over to the Association a check for the total amount of1G°The mass meeting of June 9, 1939, authorized the printing of the "limited amount of300 copies," and the meeting of August 25, 1939, also authorized the printing of the con-stitution "in book form."However, there is no specific motion shown anywhere in theminutes for the adoption of the constitution.Show, a witness called by the Association,testifiedthat the constitution was not ",voted on, it was just agreed upon."'In October' 1942, representatives of'the Union presented a list of 97 men who desiredthat no more deductions be made from their pay for Association dues. The respondentrefunded to each the dollar collected in advance and the .Association reimbursed therespondent.SiThe undersigned does not believe, however, that Juttemeyer solicited signatures to suchcardsbut believes rather that the two witnesses who testified that he did were confusinga fold-over-deduction card in the welfare Club, of which Juttemeyer was secretary and forwhich he admitted securing signatures to wage deduction cards, with such cards of theAssociation, which Juttemeyer denied ever having had in his possession until after theyhad been turned in to him already signed. It should be noted that there has also beensome solicitation of membership in the plant during working hours'by the Union since itstarted organizing the respondent's employees in the spring of 1942.,-1I DUN-CAN FOUNDRY AND MACHINE WORKS, INC.633dues deducted at the rate of $1 in advance for 4 months' periods.The Associa-tion had paid for its meeting places all of which have been off of the respond-ent's property.Bulletin boards at'the plant have been used by the Associationfor announcing its meetings and posting notices.' In the summer of 1942, aftermembers of the Union started wearing their buttons in the plant on June 15;buttons were-secured by the Association.Some of the buttons of both organi-zations were passed out in the plant during working hours.In keeping with the 1939 agreement, it has been the practice for the officersand representatives of the Association to meet once a month,with the respond-ent.Juttemeyer has been the respondent's representative at such meetings.'These monthly joint meetings have been held in the old office room in the lowershop and the representatives of the Association have been paid for their timein attending such meetings.At these meetings, which President Henry ° opens,grievances are presented by the representatives, the employees themselves not beingpermitted to be present,. The respondent's representative records the nature of thegrievance, later investigates it, and discusses with the Association any actionto be taken.Beginning about July of 1942, at the request of President Duncan,meetings have been held regularly twice each month instead of once. Con-cerning the reason for this change, President Henry testified as follows:A. The purpose ' was that a lot of things were hanging fire too long byhaving a meeting once a month, too-much grumbling around there to holda meeting once a month, but holding it twice a month, you can get rid ofthings quicker and it satisfies the men.Q. Does that meeting have more grievances now than it did in the past?A. I think so.Q. For what reason?A. The simple reason that the boys in the foundry don't cooperate withthe Independent Union.-Q. In what manner?,A. In all shapes and form, any manner you want to call it.The actual grievance procedure in effect at the time'of the hearing, as describedby President Henry, required that the employees first take up the grievancedirectly with his, foreman " If no satisfactory solution was reached, the em-ployee could then go to his representative who then accompanied him in takingthe matter up with the foreman. If not satisfactorily settled at that stage, thematter would be considered at a joint meeting of the type described above.Provision was made for referring unsettled matters from the joint meeting to,.President Duncan.The final step'in the procedure was arbitration.While the Association has gained some benefits foi the respondent's employees,its achievements on the whole have been meager.No contract covering' wages,hours, and conditions of employment has ever been sought by the AssociationWhile general 'wage increases have been granted at the joint conferences therepresentatives of the Association have not made specific requests for definiteincreases but have rather informed the management that the employees desiredwage increases and have thereafter consulted their constituents, division bydivision, to determine if the employees were satisfied with the wage increases."'Bulletin boards are used without restriction by organizations and individuals in theplant and upon one occasion in the fall of 1942 a document of the-Union was posted on oneof the bulletin boards.18During' about the last half of 1942, because Juttemeyer was ill,Ephriam Green andWilliam Wohlert have served as the respondent's, representatives.04Henry becamepresident of the Association at the electionin June1940.m This was a reversalto the procedure of the E. R. P. and notin accord with theagreement. I634D'ECTSIONSOF NATIONAL LABOR RELATIONS BOARDproposed by the respondent.General increases were granted as of May 1, 1941,October 1, 1941, and August 22, 1942.The first two increases were 5 cents anhour.'The last ranged from 6 cents to about 12 cents an hour. The increaseof October 1,' 1941, was granted after it had been rumored during August of1941 that an outside organization was trying to get into the plant."The increase'inAugust 1942, the most substantial received, was granted only a few,monthsafter the Union started its organizational activities.Among the other benefitssecured by the Association was the adoption, in July 1942, of a change whichthe Association had repeatedly sought since 1937, namely the institution of payday every two weeks rather than twice a month.The role which the respondent conceived of the Association as playing isrevealed by the remarks which Juttemeyer made at the close of the first jointmeeting after the Association election of June 1941.As the meeting was break-ing up, Juttemeyer told the three new representatives that he was glad to seenew faces because he "liked to see the men represented by different fellows" andthat it was their job to "keep the men satisfied" and settle grievances'"Aboutthe- same time, when Elbert King, who started to work for the respondent inJune 1941, filled out his employment application in the respondent's office, Jutte-meyer asked him if he was "affiliated with any organization or any Union."Dingreplied that he was not.-k-During the latter part of February 1942, the Union started its organizationalcampaign among the respondent's employees.From about March 1, three or-ganizers were engaged in contacting employees of the respondent and of an-other firm in Alton.The first of the respondent's employees to join the Unionwere molders.Two employees signed up in March ; on April 1 six molderssigned up, one of whom was George Hethcote. After April 1, with the assist-ance of the molders who had signed, the Union intensified its organizationalactivities by contacting employees in all departments, securing additional mem-bers, and mailing literature to all employees as names and addresses were secured.About the last week in April, 1942, over a period of 3 or 4 days, Juttemeyermade a series of seven talks to the respondent's employees.' The employees,who were paid for their time' in attending the meetings, were divided into sevengroups so that the number in each group would be small enough to permit dis-cussion.Juttemeyer's remarks varied somewhat from meeting to meeting.Hetestified that the purpose of the talks was to aid production by finding out if themen were satisfied with wages and working conditions ; that- he was "tryingasTwo organizations, affiliated respectively with the A. F. of L. and the C. J 0. carriedon brief organizational activities in the fall of 1941. In August 1941, when activity by anoutsideorganization was first rumored, the Association decided to invite SuperintendentDuncan to speak at one of its meetings because the men "wanted to know what he thoughtabout an outside organization."Duncan declined by letter, stating that the respondentdid not want to interfere with the right of its employees to their free choice of repre-sentatives.,87The above finding is made upon testimony of George Hethcote; one of the three newrepresentatives, which testimony the undersigned credits.w A score of witnesses testified as to various talks made in the plant by Juttemeyer dur-ing the first part of 1942.There is considerable variation in the testimony as to whatwns said and as to'when the several talks were made. From an analysis of all this testi-mony in the light of Juttemeyer's own description of the talks,` it is evident that Juttemeyeralsomade a series of talks about the last of February when the employees were dividedinto three groups.These earlier talks pertained to such matters as operating efficiency,production for victory, the necessity for not discussing the plant's war production withoutsiders, the importance of guarding against sabotage, and the responsibility of citizensto vote in the primary election.The February talks were made after the Navy Departmenthadordered the respondent to have its employees fingerprinted and representatives of theFederal Government had called for the fullest possible production.The undersigned isconvinced that Juttemeyer's talks in late February were not violative of the Act. DUNCAN FOUNDRY ANTI) MACHINE WORKS, EN'C.635to develop the loyalty of the men to the plant and'to Mr. Duncan"; that at theend of each talk he asked "each one if everything was all right with him" ; andthat because some of the men might have got the idea he was "mad about it"because hehad raised his voice in order to be heard, he told the men that he wasnot mad or quarreling. with them.Among the subjects Juttemeyer testified hediscussedwere Duncan's future plans for enlarging the plant ; how Duncan hadrefused to consider moving the plant to Texas at the time rebuildingwas beingcontemplated ; the fairness of the respondent's wage scale in comparison withother plants when over time pay was averaged in with the regular hourly rate;the fact that Duncan could have sold the entire production of the respondentto Timken Bearing Company and because of the simplicity of the productioncould have reduced the number of employees to about 75; and the occasionsupon which employment had been provided in the, past for the menby makingproducts which were not needed and in some cases had to be remelted.Most ofthe witnesses who testified about Juttemeyer's talks recalled matters likethe above, especially that the entire product could havebeen sold toTimken,reducingemployment to below 100, and that employeeswere asked individuallyif they were satisfied.The undersigned finds that during all of his seven talks,Juttemeyer made remarks substantially along the lines of his testimony set outabove and that in each of them the impression given was thatDuncan was doing"the very best" that he could for the employees and had "kept faith with theboys, and why not keep faith with him." °BJuttemeyer went further in some of his talks. In one talk, as testified byWilliam Simpson, Juttemeyer said that he had heard there was "a, lot of dissatis-faction in the plant" and that he would do "anything he could to iron things out."In some-of the talks, Juttemeyer used personal illustrations as to what had beendone for certain employees present. In at least one talk, as testified by ElbertKing, Juttemeyer asked "how many of the boys would stick with the company."When Juttemeyer addressed the molders in the foundry office he specifically askedGeorge Hethcote why he was causing dissatisfaction in the plant.When Heth-cote, one of the leaders in organizing the Union, asked whathe meant,Juttemeyerreplied,"You know as well as I do". Juttemeyeralso saidto the moldersin the foundry office that outsiders were misleading the employees withpromisesthey couldnot keep.40Juttemeyer testified that he had no knowledge of the organizationalactivitiesof the Union when he made his talks the latter part of April. In view of thenatureof the talks, the time at which the Unions started organizing and the extentof its activities, testimony of Foundry Superintendent Peeler, discussed below,showing that organizational activities were reported from timeto time to super-visors of the respondent and Juttemeyer's questioning of Hethcote,the under-signed finds that Juttemeyer was aware of the Union's organizationalactivitiesand that the primary purpose of his talk late in April was to intensify loyaltyto the respondent and allay discontentment among the employees in order toforestall further organization of the respondent's employees by the Union."0°The quoted material is from the testimony of a witness called by the Association,Ulysses Bowie.70 The findings as to the talk in the foundry office are based upon testimony of Hethcotewhich the undersigned credits.Juttemeyer's denials were not convincing.73 It should be noted that the Association, so far as the record shows, never protested therespondent's ignoring the Association and questioning the employees directly as to theirdesires.. 636DECISIONSOF NATtONPAIILABOR RELATIONS BOARDD. Concluding findings with respect to the AssociationIt has been found above that the, respondent encouraged the formation andcontinued existence of the E. R. P. and dominated and interfered with its admin-istration.,The E. R. P. was in operation about three and' a half years duringalmost two years of which it was illegal under the Act.On April 15, 1937, threedays after the Act was -upheld by the Supreme Court, the respondent set up aminimum wage scale and announced a general wage increase which had not thenbeen requested to a joint E R. P. meeting of supervisors and representatives.Afterwards, about May 1937, the respondent informed the representatives thatthe E. R. P. was illegal under,the Act and that something else would have tobe done.No disavowal of the E. R. P. was ever made to the employees. Notonly did the respondent fail to take formal action disestablishing the E. R. P.but the representatives themselves took no such formal action. It cannot beheldthat the word of mouth discussions which took place in the plant or the openingstatement of Chairman Cannon at the meeting of June 4, 1937, constituted adisestablishment of the E. R.' P. or freed the minds of the respondent's employeesfrom the pattern of domination which had clearly developed under the E. R. P.Immediately after Juttemeyer's statement that the E. R. P. was illegal, the repre-sentatives decided to meet at Chairman Cannon's home.At that meeting planswere made for a mass'meeting and bylaws and an agreement were discussed.Later a proposed agreement was submitted to the respondent-and "corrected"by,President Duncan, and a notice for the meeting was posted on the plant bulletinboard.The mass meeting of June 4, 1937, was opened by Chairman Cannon and Secre-tary Kruse was on the platform with him. This meeting was planned and calledby the leaders of the E. R. P.While the employees rejected the proposed contract ;decided to form an independent association; selected the Association's presentname; elected new officers with the exception of one of the representatives; andtook several other actions set out above differentiating the Association's structurefrom the E. R. P., the movement toward independence initiated at that meetingwas negated by "the developments which followed. Several of- the Association'snew officers had been present at the meeting at Cannon's home. Instead of holdinganother mass meeting as provided at the end of the meeting on June 4, a "littlefriendly meeting" of the officers of the E. R. P. and of the Association was held atwhich time a letter of appreciation signed by both groups was drawn up to give'to the respondent.The following day, June 10, that letter was presented to therespondent and recognition was "gladly given" the Association with assurancesof the respondent's fullest cooperation. Shortly thereafter, on June 24, Juttemeyerattended a meeting of the Association's' officers and representatives and made atalk setting forth the respondent's position on several matters along lines estab-lished under the E. R P. In this meeting he indicated that persons on the monthlypay roll could not be members of the Association.On August 24, 1937, bylaws were adopted by the officers and representatives.Those bylaws were in many respects identical with those of the E. R. P., althoughactions taken at the June 4 meeting were incorporated.They bore substantiallythe same heading and preface as the bylaws of the E. R. P. The bylaws, like thoseof the E. R. P., provided for no regular meetings of the membership, and continuedto retain a provision for changing election districts by agreement between the'Association and the respondent.Also retained was the provision that a representa-tive vacated his office upon termination of employment or transfer or promotion.The Association operated under those bylaws for about 2 years, until a constitutionwas printed under the date of July 24, 1939, which constitution, as has been foundabove, was a revision, in part at least, of a document or documents drawn up priorto June 1, 1937. D'UNCAN FOUNDRY AND MA.CHINF' WORKS, INC.637From August 1937 to June 1939, because of the fire which destroyed part of the,plant, the respondent's average employment dropped to about 30 and.the,Associa-'tion was relatively inactive.However, during that period, a meeting was held in'June 1938, the day before the annual election, at which Juttemeyer complimented,the organization and set forth at some length and in a manner often shown by theminutes of the E. R P. the respondent's position and intended action on severalmatters.Vacations with pay, first asked under the E. R. P., were announcedthen.During the period of relative inactivity, Horstman, who was in chargeof the pattern shop and was one of three employees receiving a hundred dollarannual Christmas bonus, was the most active in keeping the organization aliveAfter almost a year without a formal meeting, the representatives at a meet-ing in May 1£39 drew up a pay-roll deduction slip. This was later accepted bythe employees and signatures were secured in the plant during working hours,as had been done with application cards in the summer of 1937 and as was alsodone with application cards in the summer of 1939 and thereafter. This actionoccurred at the time the respondent was just starting to expand its payroll, andit is evident from the 300 copies of the deduction card and also the 300 copies ofthe constitution later printed that a substantial increase in employment was ex-pected, when the foundry was rebuilt and operations resumed.-As of July 24, 1939, an agreement was signed between the respondent and theofficers of the Association and the Association's constitution was printed.Whilethe constitution differed sharply with that of the E. R. P. and the previous bylawsof the Association, parts of it, at least, never became operative.The agreementof 1939, identical in wording with the 1937 "corrected" agreement except for minorvariations set out above, provided for a joint conference of representatives ofthe'Association and the respondent to handle matters in dispute.This procedure'was in essence the same as the joint committee procedure under the E. R. P. Inoperation, the role of Juttemeyer, the place and procedure of the joint meetings,and the steps of the grievance procedure were the same as under the E. R. P.Some benefits were obtained for the employees but the Association began to func-tionmore vigorously and to obtain more benefits after the Union entered thepicture.-As the respondent's pay roll increased from about 40 at the time the agree-ment was signed in 1939 to almost 400 at the time of the hearing, the new em-ployees entered the respondent's employ to find an organization with sole bar-gaining rights perpetuated by an agreement; a check-off system (but not aclosed shop) in operation ; and an organization which carried on solicitation oncompany time and property and used the respondent's bulletin boards.Further-more, after the Union started its organizational campaign in the spring of 1942,Juttemeyer made a series of talks to the employees which could have left nodoubt in their minds that the respondent considered that loyalty and gratitude toit-were incompatible with allegiance to the Union.The transition from the E. R.' P. to the Association took place gradually overa period of some 2 years. At no time was there a distinct cleavage between theE. R. P. and the Association.While the respondent and the Association contendthat such a break took place about June 4, 1937, the developments shortly beforeand after 'that meeting negated the tendency toward independence displayedthereat.The evidence shows that the final stage of transition which took placein the summer of 1939 involved more fundamental changes than had taken placein June 1937.However, there is no contention that a new organization wasformed in 1939. Furthermore, the agreement which was signed in 1939 was sub-stantially the same as the agreement drafted and-"corrected" in 1937 before theJune 4 meeting, and the constitution bearing the same date as the 1939 agreement,also had its inception prior to the meeting of June 4, 1937.C 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn short, when it became clear in the spring of 1937 that the E. R. P. wasillegal under the Act, the representatives, whose functions under the E. It. P.made them the respondent's agents, took the initiative in layingplans to do"something else."Those plans included the preparation of an agreement satis-factory to the respondent and preliminary work on a constitutionWhen theemployeesat the first mass meeting ever held would not go along with the planswhich the representatives had made and took action in the direction of inde-pendence, the employees themselves were sidetracked by abandoning massmeetings.Instead, the old and new officers got together in a "little friendly meet-ing" and joined in a letter of appreciation to the respondent.Recognition was"gladly" given the Association.Juttemeyer's role of leadership was' resumed.During about 2 years of relative inactivity following the fire, the Associationconsisted of a small group of employees who felt "lucky" to have employment.As employment started to increase in 1939, the agreement and the constitutionwhich had been held in abeyance were put into effect along with a check-offsystem.Thereafter, in the absence of competition from any outside organization,the respondent and the Association functioned through a joint conference and agrievance procedure almost identical with that under the E. It. P.Upon the,advent of the Union, increased benefits were given the employees through theAssociation and Juttemeyer made a series of speeches to intensify their loyaltyto the respondent.'From the total picture set out above of the transition from the E. R. P. to theAssociation and from the similarity in the structure and functioning of the As-sociation and the E. It. P., the undersigned finds that about June 1937, the re-spondent assisted and encouraged the instigation and formation of the Associa-tion as successorto andalter egoof the E R.P. and thereafterdominated andinterfered with the administration and encouraged and fostered the growth andcontinued existence of the Association and that about July 24, 1939, the respondententered into an agreement grantingexclusivebargainingrights to the Associationas a part ofitsplan of interference, said agreement thereforebeing invalid.The undersigned further finds. that by such acts of domination and interference'with respect to the Association and by according sole bargaining rights to theAssociation and entering, into the agreement with it, the respondent has inter-feredwith, restrained' and coerced its employees in the exercise of the rightsguaranteedin Section 7 of the Act.E. The discharges, lay-offs, and transfers,1.Chesley MeleeChesley McKee, whose work was finishing roll-over moulds, was laid off fromJune 2 to June 29, 1942. The respondent contends that McKee was' laid off as adisciplinary measure because his failure to use core ties in certain moulds hadresulted in defective castings.McKee was one of the group of moulders mentioned above who joined theUnion on April 1, 1942. Thereafter he discussed the Union with other' employees.About-the middle of May, a fellow employee, Lee Adams, with whomMcKee hadbeen discussing matters concerning their employment, told McKee that'FoundrySuperintendent Peeler'had'said that'he had heard they were trying to cause awalk-out.Thereupon McKee went to Peeler and inquired about the story. PeelertoldMcKee that'he had been informed he was trying to cause a walk-out, butwhen asked to point out his 'informant, Peeler said to "letitdrop."Inexp'ainingthe, incident,' Peeler testified that it had come to him "from two orthree differentones" that McKee was "agitating over there on theroll-over line,trying to get the boys to walk out." Peeler testified that when Adams told DUNCAN FOUNDRY AND MACHINE WORKS', INC.639-him of McKee's activities he said, "Adams, there is nothing I can do about if.I can't go over and talk to a man about a Union activity or agitating, whateverhe is doing.The only thing I can do is if I get enough on him that he is doingsomethinglike that I might be able to punish him for it, but for megoing overand asking a man something like that, I do not want to do it."' ,Two or three days before his lay-off on June 2, McKee and his helper, RobertGildersleeve, started making 28 moulds known as the Wilamet Hyster job.McKeehad made similar moulds before without using core ties,P2 but since there was a'variation in the mould being made, McKee asked Peeler if core ties were neces-sary.Peeler said core ties were not necessary. Later, Foreman Wocff sawMcKee making the moulds without core ties and asked McKee if Peeler had saidanything about using core ties.McKee replied that Peeler had told him that coreties were not necessary.Wooff then checked with Peeler and was informed thatcore ties were not necessary.Q3When the castings made from the 28 moulds in which McKee had not usedcore ties reached the cleaning room, the cleaning room foreman sent for Wooffand showed him the castings.Woolf then called Peeler.Peeler looked at th ecastings and said, "We should have used core ties."Wooff then mentioned thefact that Peeler had said core ties were not necessary. Peeler replied that McKee"should have known better." On Monday evening, June 1,74 Peeler showed McKeesome of the defective castings.The following morning, McKee was told that hewas being laid off for 30 days because he had made defective moulds.He wascalled back about 5 days before the end of that period.The foregoing facts do not support the respondent's contention as to McKee'slay-off.McKee was among the group of moulders who were the first of the,respondent's employees to join the Union.The first mass meeting of the Unionwhich was well attended was held just a few days before McKee's lay-off. About2 weeks before his lay-off, Peeler, on his own testimony, had information fromtwo or three men that McKee was "agitating." It was on Peeler's own instruc-tions that McKee had failed to use core ties in the Wilamet Hyster job.What-ever the damage to the 28 castings may have been, from the circumstances sur-rounding McKee's lay-off, the undersigned is convinced and finds that Peeler usedthe damaged castings as a pretext "to punish" McKee and that McKee waslaid off not because of defective moulds but because of his affiliation with theUnion.2.Charles CairnsCharles Cairns, a burner who was learning welding, was informed by Jutte-meyer on June 16, 1942, that his services were no longer needed.The respondentcontends that Cairns' position was declared vacated on June 12 because Cairnshad failed to report to work on June 2 and had thereafter given no explanationof his' continued absence.'On May 25, 1942,Cairns injured 'himself pushing a pan of castings.Hisforeman, Joe Manns, sent him to the Alton Clinic for examination 7s, At theclinic,Cairns was' examined by Dr. Thomas Miller who told him that he didnot think he was ruptured but to return the next day. Cairns informed Fore-man Manns who told him to go home until he swas "ready to come to work."12Cores ties or tie wires are used in some moulds to keep the center core from shiftingwhen the monlten metal is poured into the mold.73The above findings that Peeler said that core ties were not needed are made upon testi-mony of McKee,Gildersleeve,and woofwhich the undersigned credits.Peeler testifiedthat he told McKee that core ties were necessary.74The first public meeting of the Union was held on Saturday,May 30.76All of the medical services used by the respondent are rendered by physicians asso-ciated with the Alton Clinic. J'640IYECISIONTS OF NATIONAL LABOR RELATIONS BOARDUpon severaloccasionsthereafter, Cairns returned to the clinicfor subsequentexaminations.Swollen glands in the lower abdominal region made it difficultfor Dr. Miller to determine whether or hot Cairns had a hernia.However, onthe morningof June 2, still uncertain as to just what Cairns' difficultywas, Dr.Miller told Cairns to go back to the plant and try working."That same morning after his visit to the clinic, Cairns saw Juttemeyer andVernon Robertson, the general foreman of the cleaning room who was ForemanManns' immediate superior.Cairns gave Juttemeyer a slip from Dr. Millersaying that he had been under Miller's care from May 25 to June 2. Cairnsalso told Juttemeyer and Robertson that Dr. Miller had said that he should tryreturning to work. Juttemeyer looked at the slip and said that 'it was not arelease.Cairns then complained of his sore foot and said that he wanted tosee his own doctor. Juttemeyer said that that was h,is privilege.Robertsontold Cairns that he could continue learning to weld, and Cairns said that hewouldcome in that afternoon at 3 o'clock.'On June 2, following the above interview, Cairns visited his own doctor whotold him to keep off of his sore foot for awhile. Later that day, at Cairns'request, Lewis Maynard, a neighbor of Cairns in suburban Brighton who wasalso employed by the respondent, reported to Juttemeyer that Cairns would notbe able to work and was receiving treatment from his own doctor. The follow-ing day,June 3, Maynard made a similar report to Robertson.Also on June 3,Verne Price, another neighbor who was employed by the 'respondent, reportedto Robertson that Cairns' doctor in Brighton did not want him to return until-his footgot better.About Friday, June 12, Robertson asked Price how Cairnswas.The following day, after seeing Cairns at his home, Price reported toRobertsonthat Cairns was recovering and would be back about Tuesday orWellnesday of thefollowing week."On Sunday, June 14, the Union held a meeting at which temporaryofficerswere elected.Cairns waselected temporary president.At that meeting, itwas also decidedthat the following day dues buttons would beworn into theplant.AccordinglyonMonday,June15, some 67employeesof thevariousshifts" wore theirduesbuttons Into the plant. These buttonsbore theInitials "C:I.0." and the nameof the Union,and showed dues paid forJune 1942.About 2 o'clock Tuesday afternoon,July 16,,after being told by his doctorthat he could returnto work,Cairns returned to the plant wearing his buttonshowing dues paid tothe Union.Cairns went to the foundry office, as was thepractice,and presented a slip from his doctor to Ephriam Green,the chief'foundry, clerk.',GreentelephonedJuttemeyerand then told Cairns that hewould have to see Juttemeyer.Juttemeyer met Cairns on the tracks between"The evidence is in conflict as to how the Interview ended. Dr. Miller testified that he,told Cairns to go to his-own doctor for treatment of the swollen glands. On the other hand,Cairns testified that he asked Dr. Miller to look at a sore footwhichhe had burned about2 weeks before butthatDr. Miller did not offer to look atit.Whicheverversion be ac-' eepted,there was at least one complication about which Cairns presumably would see hisown physician..7''The findings that Maynard and Price reported Cairns' condition to Juttemeyer andRobertson are made upon the testimony of Cairns,Maynard andPrice whichthe under-signed credits.While Juttemeyerand Robertsonbothdenied receiving any report thatCairns was getting medical treatment,Foreman Manus testified that 2 weeks after Cairns'injury, which would be about June 8, General Foreman Robertson told him that Cairns hadnot yet returned because "he had a burn on his foot and was doctoring with his own doctorin Brighton."'78At that time the respondent employed about 350 men. DUNCAN FOUNDRY AND MACHINE WORKS, INC.641the office and the foundry and Cairns gave him the doctor's statement 79 Jutte-meyer looked at the doctor's statement and said that it was no longer necessary,and that Cairns' services were no longer required.The following day, June 17, Cairns received a letter postmarked "Alton, Ill.,June 16, 5: 30 P. M." which contained a carbon copy of an unemployment com-pensation form.The form bore as the date of filing, June 12, 1942, was signedby Juttemeyer, and had ' a check opposite the phrase, "Absent-4 days or more(reason unknown)."Under the heading "Explanation" the slip read:This man was to report for work on June 2nd but never came in. Job de-clared vacated.The respondent contends that Cairns' position was declared vacated on June12 before' it had any knowledge that Cairns belonged to the Union.As to this,the respondent points to the unemployment compensation form which it filledout and which bore the date June 12.However, the respondent gave no reasonwhy it selected June 12 as the date of the discharge. The respondent knewthat Cairns planned to return on the afternoon of June 2 to try working,although he had not been released by the clinic doctor; it also knew that Cairnswas planning to see his own'doctor.Later, on June 2 and also on June 3, therespondent received word from Cairns through two fellow employees that he hadnot come in because he was receiving treatment from his own physician.Fore-man Manns testified that on about June 8 General Foreman Robertson told,him that Cairns had not returned because "he had a burn on his foot and wasdoctoring with his own doctor in Brighton."As late as June 12, Robertsonmade inquiry regarding Cairns condition from Price-and was informed the nextday that Cairns was recovering and would be back about Tuesday or Wednes-day of the following week.The respondent's practice, as testified by Juttemeyer,was that if an employee reported that "he was off either due to illness or injury,that would be sufficient to excuse him." Further, as is shown in the case ofCharlesRoades, hereinafter set out, the respondent investigated, employeeabsences where doubt existed as to the reason, even to the extent of visitingemployees' homes.There is further evidence detracting from the respondent's contention that Itdischarged Cairns on June 12.Although the unemployment compensation formbore that date, the postmark on the envelope containing that form showed clearlythat Cairns' copy was not mailed until some three hours after Cairns attemptedto return to work on the afternoon of June 16. Also a letter from Dr.-Millerwhich the respondent requested to complete its personnel file on Cairns waswritten on' June 16 8°Further, no evidence was submitted that there was any,need for haste in filling Cairns' position since he was learning to weld and Fore-man Manns estimated that his position was not filled until about a month afterCairns was injured, which would be about June 25.While no motive for dis-charging Cairns on June 12 appears, there was a reason for taking such actionon June 16Cairns had been elected temporary president of the Union on June14, on June 15 some 67 employees had come into the plant wearing union, buttons,and on June 16, when Cairns reported for work, he also wore a union button.From the foregoing, the undersigned rejects the respondent's contention that"That statement was returned to Cairns and he testified that he had lost it. On theother hand, Juttemeyer testified that he could not find any slip which Cairns had given himon June 2, although it is evident from his testimony that Cairns did give himsuch a slip.80 Juttemeyer testified that he requested the letter about June 12 to show the medicaldisposition of Cairns' case.The letter stated that Cairns had been advised to return towork on June 2 and since that date had not reported for further treatment.k1 642DECISIONSOF NATIONALLABOR RELATIONS BOARDit discharged Cairns on June 12 before it had any knowledge of his union affilia-tion, and find that the respondent discharged Cairns on June 16, 1942, becauseof his affiliation with the Union, using his absence from work as a pretext forits action.-3.The squeezer molders, Paul Phelps, Joseph Wooff, 'Hubert Phelps, WilliamSimpson, Jerry Davis, and Melvin HambyPaul Phelps, Joseph Wooff, Hubert Phelps, William Simpson, Jerry Davis, andMelvin Hamby were all squeezer molders.Each received a lay-off of one dayduring the period from Wednesday, June 17, to Saturday, June 20, 194281 Therespondent contends that they were laid off because the floor was blocked up dueto a furnace shut-down on June 14 and that some of them were given an oppor-tunity to make up the time lost by working on succeeding Sundays.As happened periodically, the furnace was down for cleaning and repair partof Sunday, June 14, only about half of the usual heats being poured that day.Upon occasions, when the furnace was-down the floor became blocked up tem-porarily and the employees were sent home as a group. The respondent con-tends that such a blocking occurred because of the half day shut-down Sunday,June 14.Such group lay-offs were usually of only short duration as resumptionof normal furnace operation quickly relieved any congestion of the floor due tothe accumulation of unpoured molds.The shut-down of Sunday, June 14, wasfor only a half day and the furnace operated normally the rest of -that week.On Monday, June 15, the six squeezer molders on the first shift all worked theirusual 8 hours;'the four squeezer molders on the second shift worked 6 hourseach, while on the third shift the three squeezer molders worked, respectively,6, 31/2 and 31/ hours.On Tuesday, June 16, all of the squeezer molders workedtheir usual full 8 hours.During the-day, Tuesday, June 16, the above named six squeezer molders wereeach informed that they would be held to 40 hours that week and would haveto take 1 day off. George Class, first shift foreman, laid off Paul Phelps, HubertPhelps, and Joseph Wooff, and told them that they were being laid off on Peeler'sorders.The foreman of the second shift, Hethcote, laid off William Simpson,Jerry Davis, and Melvin Hamby, who were under his supervision, permittingthem to choose their day off on the basis of their seniority.On Monday, June 15, some 67 employees had worn dues buttons into the plant.It was the molders who had first joined the Union and each of the above sixsqueezer molders was wearing a union dues button when given his lay-off.Fore-man George Hethcote, who was a member of the Union, testified that he had laidoff the men under his supervision who were wearing union dues buttons pur-'suant to instructions from General Foreman Grieves, who had informed him thatall of the men wearing union buttons were to be held to 40 hours that week.`Hethcote further testified that shortly thereafter, when Association buttons wereworn in the plant, he asked Grieves about employees wearing Association buttonsand was instructed that the men wearing those buttons were to get regular time 87Grieves' memory of the lay-offs was vague and his denial of IIethcote's testimonywas unconvincing.Hethcote was a credible witness.His testimony as to how81Paul Phelps and Hamby were laid off Wednesday, June 17.Hubert Phelps was laidoff June 18.Wooff and Simpson were laid off June 19, and Davis June 20.eaAll time over 40 hours was paid at premium overtime rates.The regular week was 8 hours a day from Monday through Saturdayor a total of 48'hours.The time cards of the respondent showed that only the abovesixmen who wore,union buttons failed to receive full time. IDUNCAN FOUNDRY AND MACHINE WORKS, INC.643and why the lay-offs were made was corroborated by that of other witnesses 8; .and is accepted by the undersigned.The respondent's time cards show that during the 4-day period from Wednesday,June 17, to Saturday, June 20, within which time the above named six squeezermolders each received a 1 day lay-off, there were 12 employees working who wereregularly employed as squeezer molders 'Of those 12, only the above named sixmolders received 1 day lay-offs.Each of the other six squeezer molders workedat least 8 hours each of the 4 days from Wednesday, June 17, to Saturday, June20.80On all of the evidence, the undersigned finds that, with one probable excep-tion," the six squeezer molders who did not get lay-offs during the period underdiscussion were not wearing union buttons.The respondent sought to explain the fact that the six squeezer molderswearing buttons were laid off while other squeezer molders worked withoutlay-offs on the basis of the high priority ratings carried, by the work beingdone by those who were not laid off. Yet it had been the practice of the re-spondent to send all squeezer molders home together when the floor becameblocked.Further, Peeler admitted that practically all of the work then beingdone by the respondent carried high priority ratings.The respondent's workwas all war work. Peeler also testified that he had given instructions thateverybody was to be held to 40 hours during that week, and he was unableto explain why his instructions had not been carried out. On the whole, therespondent's explanations of the variation in the amount of work given thesqueezer molders from June 17 to June 20, as evidenced by the time cards, wasnot convincing.From all of the evidence the undersigned is convinced that Foreman Heth-cote's testimony above noted is the. only explanation in the record of the lay-offs of the squeezer molders which squares with all of the facts.Accordinglythe undersigned finds that those lay-offs were made not for the reasons ad-vanced by the respondent but in order to discourage adherence to the Union.The undersigned further finds that the respondent laid off Paul Phelps,Joseph Wooff, Hubert Phelps, William Simpson, Jerry Davis, and Melvin Hambyfor 1 day each during the period from Wednesday, June 17, to Saturday, June20, 1942, because of their affiliation with the Union.The undersigned furtherfinds that the fact that some of them were later given an opportunity to makeup the time lost by working on succeeding Sundays does not dissipate theunfair labor practice.4.The roll-over molders, Tony Forbes and Clyde ForbesTony Forbes and Clyde Forbes, both roll-over molders, worked only a fewhours during the first half of the week beginning June 15, 1942.The respond-'8+For instance, Jerry Davis, who was laid off by Hethcote, testified that he was given hisfirst choice of a day off because of his seniority and was told, "My orders is every man whohas one of those buttons on gets one day a week off " Also Paul Phelps testified that when,lie asked Hethcote about the lay-off, Hethcote informed him that Grieves had said that theunion men were to get 40 hours work.83This figure does not include Philip Foley who was laid off for most of that period forreasons discussed below.Nor does it include Joseph Wallace, listed as a special molder,who worked during some of that period as a squeezer molder.While the respondent's timecards show that Wallace worked 8, 8, 4, and 8 hours, respectively, on June 17, 18, 19, and20, it.is impossible to determine what part of that time was devoted to squeezer moldingand what part to other types of molding. In any event, Wallace, who was not a regularsqueezer molder, did some squeezer molding during the period of the Iay-offs.e° On Saturday two of the molders worked 9% hours each84From Hethcote's testimony it appears probable that Vincent O'Shea was wearing aunion button at that time. 644D'ECIS'IONS OF NATIONAL LABOR RELATIONS BOARDent contends that they were laid off because the floor was blocked up due tothe furnace shut down on June. 14.Tony Forbes and Clyde Forbes were both members of the Union and woreunion, buttons on June 15., That day, shortly after they started working onthe second shift, Peeler came to Tony Forbes and mentioned that he waswearing a union button. Tony Forbes pointed out that his brother, Clyde,alsowas wearing one. 'The Forbeses then asked for some flasks to use ' inmaking molds and Peeler told them that there would not be any flasks forthem,and that they could go home. Later that week when they had returned towork, Peeler told the Forbeses that he had "got a little peeved" at them.""The time cards show ,that the two Forbeses each worked 11/4 hours on Mon-day, June 15, received 1 hour for reporting on June 16, worked 21/2 hours onJune 17, and 71/2 hours on June 18. On June 19 and 20, respectively, theyworked 8 and 81/_> hours each. Both refused to work Sunday-although askedto do so. During the week from Monday, June 15, to Sunday, June, 21, eachworked a total of 283/4 hours.There were seven other roll-over molders work-ing 'during that week. On Peeler's testimony, the undersigned finds thatTony-and Clyde Forbes were the only roll-over molders known to him to bewearing union buttons. In contrast with 28% hours the Forbeses received,the seven other roll-over molders received, respectively, during that week,including Sunday work for five of them, 48 hours, 55% hours, 571/2 hours, 50hours, 551/2 hours, 441/2 hours, and 431/4 hours.The respondent made no explanation as to why the two Forbeses received somuch less work than the other roll,-over molders.As has been shown above,itwas the respondent's practice to send all of the men home as a group whenthe floor became blocked up in the foundry. In view of the fact that thesqueezer molders who were wearing union buttons, with one possible excep-tion,were given lay-offs that week, the remark of Peeler to the two Forbesesthat he had "got a little peeved" at them, their disproportionately smallamount of work in comparison with the other roll-over molders, and thesurrounding circumstances in general, the undersigned finds that Tony andClyde Forbes were laid off during the first part of the week of June 15 notbecause the floor was blocked up but because of their affiliation with the Union.The unfair labor practice involved was not dissipated by the opportunity towork which they were given the following Sunday, June 21.5.The eranemen, Everett Culpin and Elbert KingEverett Culpin and Elbert King, who operated, respectively, a 3-ton craneand a.10-ton crane on the second shift, each received during the week begin-ning June 15 only 5 days of work instead of their customary 6.' King wastaken off of his 10-ton crane the first part of that week and put to work onthe shake-out and elsewhere at the same rate of pay. The following week bothCulpin and, King returned to their regular work as crane operators.The com-plaint alleged that their lay-offs were discriminatory and that King's transferwas a discriminatory transfer to less desirable work. The respondent con-tends that the lay-offs were due to an attempt, which was abandoned becausesgThe findings in the above paragraph are made upon the testimony of Tony and ClydeForbes, credible witnesses, whose testimony was in substantial agreement.While Peeler'sversion differed in some respects, and he testified that the Forbeses were laid off becausethe floor was blocked, he was not asked if he had stated that he had "got a little peeved."sa This does not include one roll-over molder who worked only 1 hour on Monday, or thespecialmolder,Wallace, who worked 34 hours that week on various molds,as Is' set outabove.' DUNCAN FOUNDRY AND MACHINE WORKS, INC. ,645it proved impracticable; to reduce the number of cranemen on the second shiftfrom three to two,80 and that King was shifted to other work because of theunsatisfactory way in which he had operated the 10-ton crane.On Sunday, June 14, King was elected temporary financial-secretary of theUnion.Both King and Culpin wore their dues buttons into the plant when theywent to work on the second shift about 3 p. in., June 15. A few minutes afterhe had started work, King, who had been operating the 10-ton crane for somemonths, was called from his crane by General Foreman Grieves and told towork on the shake-out as they were going to try using only two cranemen onthe second shift.King protested that three or four crane operators had beenhired after he had, and that they should be taken off cranes ahead of him.Grieves said that he had his orders and King was to work on the shake-out 91King appealed to Juttemeyer who said that the matter was completely up to-Foundry Superintendent Peeler.When King later complained 'to Peeler, Peelersaid that King was being taken out of the 10-ton crane because Roy Chappell, headof maintenance, had reported to the management that King "was tearing up thecrane "Thereafter King worked two or three days in the shake-out and thencleaned up the sand mill.He received only 5 days of work that week.92On the afternoon of Monday, June 15, after King had been taken off the 10-toncrane, Culpin, who had never before operated that crane, was put on it by Grieveswho told him that they were going to use only two cranemen on the second shift.Culpin got only 5 days of work that week also.During that week, two cranemencould not keep up with the production.The first of the following week, Kingand Culpin were returned to their regular work.When Grieves told them toreturn to their regular work, Culpin asked what was the matter and if the "heat"was off.Grieves replied that the heat was "off you guys."The respondent's evidence concerning King's alleged inefficiency in operatingthe 10-ton crane was not convincing.93 Further, that King was inefficient isrefuted both by the fact that he, was returned to the 10-ton crane after the weekof June 15 and also by the fact that sometime later, upon the respondent's request,King was granted an occupational deferment as a crane operator by his draft90There were at least eight crane operators on the three cranes involved; three on thethat shift, three on the second, and two on the third. In the section of the foundry underdiscussion there were two 3-ton cranes and one 10-ton crane. Cranes elsewhere in theplant are not involved in this discussion.91At the shake-out, the sand in the mold is separated from the hot casting by a processof rap.d vibration.The work is hot and dirty. It is clearly less desirable work thanoperating a crane.01On the first day King was off, Tuesday, June 16, he received 1 hour's time for reporting.Re was also off Wednesday, June 17.'89Peeler testified that King was taken off the 10-ton crane upon his instructions whenGrieves reported an accident in which King had bumped a 3-ton crane which was workingon molds, thereby endangering two molders, and that he had then told Grieves that theywould try getting along with two cranemen on the second shift.However, according toAdams, a witness called by the respondent, King's crane had bumped into the 3-ton crane'about the first weekkin May, 1942. It was not until about 6 weeks later that King was'taken out of the 10-ton crane for a week. In contrast with Peeler's testimony, accordingto Grieves, Peeler decided to eliminate one of the cranemen on the second shift becausecranes were standing idle. part of the time.Grieves'testified that they selected King to betaken off the crane because he was the youngest craneman in seniority.King was notGrieves also testified that he had got the impression that it was King's fault that the 10-ton crane had broken upon occasions and that that question "might" have come up atthe time they decided to take King off the crane. Clearly the 10-ton crane, which was.operated on all three shifts, did break down from time to time.However, the testimonyof the respondent's witnesses as to King's responsibility for such break-downs was not con-vincingFor instance, Chappell, bead of maintenance, was unwilling to "commit" himselfas to whether or not he had received a complaint from any of the cranemen about June 15,that the housing on the motor of the 10-ton crane was broken and leaking oil, because theywere having "so much trouble at that time" with the 10-ton crane.586105-44-vol.50-421 646DECISIONS 0F. NATIONAL. LABOR RELATIONS BOARDboard.From all the,,surrounding circumstances, and especially from GeneralForeman Grieves' remark, when viewed in the light of the other lay-offs duringthe week of June 15, that the heat was "off you guys" when Culpinand Kingwere returned to their regular work, the undersigned rejects the respondent'sexplanation and finds that Everett Culpin and Elbert King were each laid off aday during the week of June 15, 1942, and that King was transferred during partof that' week at the same rate of pay to less desirable employment, becauseCulpin and King were affiliated with the Union.6.Philip FoleyPhilip Foley, a squeezer molder, was laid off for about 3 days B' during theweek beginning June 15, 1942. The respondent contends that Foley was, laidoff "for making bad molds resulting in defective castings "Foley's lay-off occurred shortly after union buttons were worn in the plantand duringthe week when other molders were discriminatorily laid off.Foleyhad served as the chairman of one of the union meetings held on June 14. Peelerknew that Foley was wearing a union button.However, an analysis of the tes-timony convinces the undersigned that just before his lay-off Foley had maderisubstantial number of soft or loose rammed molds which resulted in defectivecastings 46A softor looserammed mold is caused by haste or lack of care on the part ofa molder and results in the sand in the' mold being packed,so loosely that themolten metalwashes someof the sand out of place, causing a defective casting.Foley made about 126, molds on July 15 and 16.Of the castings made from thosemolds, almosthalf required extra work because of defects, although only twohad to be scrapped. Peeler showed Hethcote and Foley several of the worstcastings.He told Foley he was being laid off for a week because of soft rammedholds.He also told Hethcote that he would be laid off if there were any moresuch molds under his supervision.About a month before, one of the foremen,Lester Lofts, had been laid off for about 10 days because of defective molds. Inview of that lay-off, Foley's lay-off, which was actually less than the week firstordered, does not appear to have been an unreasonable disciplinary action.While some of the surrounding circumstances raise doubts, the undersigned findsthat Philip Foley was laid off because he made soft rammed molds and notbecause of his affiliation with the Union °B7.Charles RoadesCharles Roades, an inspector, was informed on June 13, 1942, that his positionhad been declared vacated.The respondent contends that Roades' position wasdeclared vacated because Roades failed to report for a medical examinationafter he had reported off as having a sore shoulder.as Foley worked only one hour on Wednesday, June 17, and was off June 18 and 19.Heworked 5% hours on June 20 and was offered the opportunity to work on Sunday, June 21,but did not choose to do so.96While Foley blamed the admitted.defects in tho castings on defective cores which hadadmittedly been given to him by Foreman Iletheote, Peeler testified that most of the dam-age had arisen from soft ramming.Heihcote also testified that some of the damage hadbeen caused by soft ramming.Both Hethcote and Peeler testified that Peeler' knew thatllethcote had told Foley to use cores which weie below standard because no other coreswere availableBut the defects arising from soft ramming were not caused by the sub-'standai d,coresae It is unnecessary to consider whether or- not Foley would have received a 1-day dis-criminatorily lay-off during that week if he had not been laid off for soft rammed molds. DUNCAN''FOUNDRY AND MACHINE WORKS, INC.647On June 10 at about 11 p. in., Roades telephoned that he would not be able toreport for work that night because of a sore shoulder." That night on the11 p. in. to 7 a. in. shift, Henry Golsen, the final inspector, tried to do both hisown and Roades' inspecting.98On June 11, again about 11 p. in., Roades called in that he would be unable towork because of a sore shoulder.Again Geiseb started to do double work butGeneral Foreman Robertson decided that Roades was needed so badly that hewould go to his home to attempt to persuade him to come to work that night.About midnight, Robertson and Geisen called at Roades' home.Roades was notthere 98Dirs. Roades did not know where her husband was or that he was sick.Robertson asked that Roades call the plant as soon as he arrived. 'When Roades failed to call in for about an hour, Robertson called Peeler andasked him to go out to Roades' home. According to both Robertson and Peeler,Robertson was dissatisfied with Roades' previous record of tardiness and absentee-ism,100 and wanted to get enough on Roades to take definite action.Robertson andPeeler reached Roades' home about 1: 30 a. in. and found that Roades had justreturned.Peeler asked Roades why he was not working and Roades said thathis arm was sore.Peeler replied that his arm was not sore enough to keep himfrom running around all night and told him to report at 10 o'clock that morningfor a medical'examination.l°1Roades did not report for a medical examination as Peeler had instructed himto do. Instead lie called in that afternoon stating that he would not report forwork that night but-would report the next day for the medical examination.Shortly before 1 o'clock Saturday afternoon, June 13, Roades reported to the officeto tell Juttemeyer that he was ready to take the medical examination. Jutte-meyer advised Roades that his position had been declared vacated because of hisfailure to report for the medical examination when told to do so.Roades' unem-ployment compensation slip set forth as the explanation, "6/11/42Did not reportfor duty Said he was sick. Check-up failed to find him home until 1: 30 a. m.-advised to report at office 10 a. m.-5/12 for doctor examination but did not comein."The slip was dated June 12, 1942.The undersigned is convinced from Peeler's testimony that the respondentknew from several sources at the time of the above events that Roades, who hadjoined the Union in April, was associating with the organizers of the Union.Onthe basis of both Peeler's and Robertson's testimony, it is clear that their earlymorning visit to Roades' home was for the purpose of getting something definiteon Roades which would justify action.Thus elements in the situation suggest.,that the respondent might have been seeking -a pretext for ridding itself of anemployee known to be active in the Union.On the other hand, there is evidencethat Roades' position was quite essential; that his absenteeism was causing genu-°According to Roades, he strained his back the night of June 9, pushing a tray of cast-ings.However, he did not go to a doctor until June 17, and never presented any medicalevidence as to his condition either to the respondent or at the hearing."There were two inspectors to a shift. Since there were no extra inspectors and theinspection-work had to be done in order to keep the respondent's war production moving,in the absence of any inspector it was necessary either for an inspector on another shift towork a double shift, or for the other inspector on the shift to do double workHiRoades testified that he was at a pool ball until about 1 a. in.,and that he might haveplayed some pooliW While the undersigned is not convinced that Roades' record was as bad as testified byPeeler and Robertson,Roades admitted that he had been absent and late.He also testifiedthat he had been criticized for being late and that be had told Peeler that he was a heavysleeper andjust could not get up101While some of the evidence involves the phrase, "the next morning," it is evident thatthe above interview took place early on the morning of Friday, June 12, and that Roadeswas told to report that same morning at 10 o'clock. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDine complications in getting out the respondent's war production ; that Robertson'sfirst call at Roades' home shortly after Roades reported off a1second time just atthe beginning of his shift was for the purpose of persuading Roades to come in todo the lighter part of the inspecting that night because he was badly needed ; thatthe early morning visit of Peeler and Robertson did not occur until after Mrs.Roades had stated on Robertson's first visit that she did not know that her,,husband was sick; and that Roades did not report for a medical examinationuntil over a day after the time he was told to report and in the interim hadreported off for the third consecutive night.While the matter is not withoutdoubt, from all of the evidence the undersigned finds that'beginning with June 10the course of conduct pursued by Roades, in view of the essential nature of hiswork, afforded the respondent so substantial a reason for taking the action whichit took that the inference is not warranted that the respondent's real reason, forterminating Roades' employment was his affiliation with the Union.8.Percy KershnerThe complaint alleged that because of his union affiliation and activities, therespondent, about May 26, 1942, transferred Percy Kershner to a departmentdetrimental to his health as a result of which Percy 10: was forced to leave hisposition about June 19, 1942, and that the respondent had since refused toreinstate him.The respondent contends that Percy was transferred to the coreroom because' his work as a ,cast clerk was unsatisfactory ; that conditions in thecore room were not detrimental to his health ; that Percy became ill and wasunder treatment at the Alton Clinic which reported that he was unable toreturn to work ; and that while being so reported Percy secured a position nearerto his home.In the spring of 1942, Percy was a cast clerk in the foundry. His dutiesincluded the removal of tags from molds just before the molten metal was pouredand thereafter making entries on the foundry office records.That work requiredthat most of his time be spent in the foundry near molten metal and involvedconsiderable activity.Percy sometimes failed to show up for work and uponsuch occasions either another cast clerk worked a double shift or a foreman hadto take his place.About the last of May, Percy, who had joined the Unionabout the last of March, was transferred to the coreroom at the same rate ofpay.In the core room, he pasted the halves of small cores together, placed themon boards, and with the help of another employee, usually Perry Whetzel, putthem in ovens to dry the paste.The Board made no contention that the manner in which Percy was requiredto do his work in the core room was any different from the normal manner ofcore room work.103While Percy had at one time received treatment in a tuber-culosis sanitarium for a torn lung, (he had not had tuberculosis) the Boardproduced no medical evidence that Percy's condition, discussed below, was causedby or affected by his work in the core room. Further, when Percy, who was21 years old at the time of the hearing, first went to work for the respondent,102PercyKershner is the son of Seward Kershner whose case is discussed below.Throughout the hearing he was referred to by his first name and is so referred to herein.146While the undersigned makes no finding to the contrary, it should be noted that, ac-cording to Percy's testimony, he was put to work under Perry Whetzel.Wbetzel was therepresentative of the Association from the core room and Percy was an active member ofthe Union.While Whetzel testified that he did not have supervision over Percy, Peelertestified that'at that time Whetzel was an all around man and did some inspecting in thecore room. In any event, Percy's place of work was across the table from Whetzel.Fur-ther,uponone occasion, Peeler told Percy that if he did not quit talking so much, he wouldput him to work inthe pit.That threat was never carried out, however.' -DUNCAN FOUNDRY AND MACHINE WORKS, INC.649In September 1940, he worked in the core room. That core room workis rela-tively light work is shown by the fact that the respondent sometimes placesconvalescentemployees in the core room and that women are employed in thecore rooms of some foundries.According to Percy's testimony, the conditionsin the core roomwere intolerable because of the heat.While the temperatureof the ovens was high, the undersigned believes and finds from all of the evidencethat Percy was not required to enter the ovens.From the testimony of severalwitnesses and the undersigned's observations upon inspecting the foundry, theundersignedfinds that the heat in the core room was no greater than the heatelsewhere in the foundry.Whatever may have been the reason for Percy'stransfer to the core room,104 the record does not establish that his work there wasdetrimental to his health in comparison-with his work as a cast clerk.On June 19, after several days' absence from work due to his having faintedat home, Percy returned to work and presented a statement from his doctor tothe effect that he had been ill with heat exhaustion and was well and couldreturn to work.Within 2 or 3 hours after starting to work, Percy fainted andwas taken to the Alton Clinic where he was examined by Dr. A. Seldon Mann.On the basis of his examination on June 19, Dr. Mann sent Percy to see his ownphysician and wrote the respondent, on June 20, the following letter :Mr. Percy Kershner was examined yesterday after having fainted while atwork.This is not an industrial case ; therefore, I referred him to his familydoctor for treatment.He is suffering from postural tachycardia 103 andsometimesrather prolonged treatment is necessary before the circulatorysystem becomes stabilized.He will necessarily have to return' here for anexaminationin two weeks after he has been under treatment, to determinewhether he will be able to return to work.He will no doubt have recur-rences ofthis condition.About a month later, Percy presented a statement to Juttemeyerfrom his owndoctorthat he was able to undertake light work. JuttemeyersentPercy to the,clinic where Dr. Mannreexamined him and told him that he was notin conditionto work.Thereafter under date of July 25, Dr.Mann wrote the respondent asfollows:-Mr. Percy Kershner was examined and he still has postural Tachycardia,and I am of the opinionhe shouldnot returnto'work until thisis cleared up.About themiddle of August,after consultationwith a second privatephysician; 00 Percy again sought to return to work butwas referred to the clinic.There he was givenhis third examination by Dr.Mannwho wrotethe respondentas followson August 17:Mr. PercyKershner . . . was in for reexaminationtoday . . .he hasshown no, improvement.The diagnosis is undernourishment, underweight,and posturaltachycardia.These conditions are notIndustrial and, only a304The conflicting evidence contains the three following explanations for Percy's transferto the core rooms: (1) that his work was unsatisfactory as a cast clerk;(2) that be askedto be transferred because he, thought he could make more money there;and 1(3)that therespondent believed that Percy was securing names and addresses of employees from thefoundry office for the Union.Since it is not found that the core room work was detri-mental to Percy's health, no finding is made.as to the reason for the transfer.105Dr.Mann was not available at the time of the hearing,being in the armed forces ofthe United States.His colleague at the Alton Clinic,Dr.Miller,testified from Mann'srecords.That testimony was in line with the findings reported to the respondent in thethree letters set out herein.Dr. Miller testified that postural tachycardia,or rapid beat-ing of the heart upon standing,is not caused by or affected by heat.There is no contraryevidence in the record.^^ Neither of the physicians consulted by Percy testified. DECISIONS OF NAT'IOT"AI,' LABOR RELATIONS BOARDlong drawn out medical program will restore this boy to health. I think itis inadvisable for him to return to work at any time in the near future.Wewill be glad to recheck him at intervals of three months if there is a questionof his returning to work.During the above period, when he was visiting the Alton Clinic, Percy wasreceiving sickness insurance benefits from the insurance carried through theWelfare Club.However, on the basis of statements secured from his own physi-cians,while the sick benefits had about a month to run, Percy started drawingunemployment compensation.Later he secured a position at another plantnearer to his home, after passing the medical examination given at that plant.While the surrounding circumstances give rise to doubts as to why PercyKershner was transferred to the core room, the undersigned finds that the evidencedoes not sustain the allegations of the complaint that Kershner was forced toleave his position because the work in the core room was detrimental to his healthor that the respondent refused to reinstate Percy Kershner because of his affilia-tion with the Union.9.Seward Kershner'The complaintalleged thatbecause of his union affiliation and activities, therespondent,about June1, 1942, transferredSeward Kershner to a less desirableposition and assigned him duties which forced him to resign about June 22,1942, and that the respondent thereafter refused to reinstate Kershner.The re-spondent contends that Kershner's customary work decreased to the point where itwas necessary to transfer him to other work ; that while he could have madehigher wages at his new work, he became"mad" at the treatment he believed hisson was receiving and was argumentative and disrespectful;that he"voluntarilytook a lay-off or a vacation" and that whenhe returned his position was filled ;that his original position had not been filled by anyone else since his transfer ;and that his employment was not terminated on account of union membership oractivities.Kershner was one of the first employees to join the Union and was active in se-curing members.He worked on the first shift and for some time had made loosepattern molds,which was largely hand work.He was paid at the rate of $1 anhour, and averaged about 20 molds a day. Kersliner liked that work better thanany other type of work.However,with the development of the respondent's warproduction program,Ioose.pattern work to fill small orders for regular customersfell off to the point where little such work was available.Around the last ofMay, about.the time his son was transferred to the core room, Kershner wastransferred to work on a squeezer moldey on the third shift.The mold whichhe was givenwas one of the best in the plant, and with full effort he could haveearned more than he had made on loose patterns.However, squeezer-mold re-quired substantially greater speed and Kershnerdecided tomake only`72 moldsa day so that his piece rate earnings-would be just equal to his day rate earningson loose patterns 107Kershner admittedthat he couldhave got production above72molds but that he disliked production work and vigorously expressed hisdislike of it.Kershner complained to other employees about the danger ofbecoming ruptured and was off from timeto time.Alsoupon'occasions, heargued with Peeler about the treatment he believed Percy war, receiving,and es-pecially about Peeler's threat to put Percy in the pit. Finally Kershner took a"vacation"of several days duringwhichMrs. Kershner telephoned that he wouldnot return unless given his former position.About the last of June,after trying717The rate for that mold was 11.1 cents each, or $7.99 for 72 moldsKershner' hadmade $8a day on loose patterns.Some men, on tho mold involved, made over $11 a day. D`CNCAN FOUNDRY AND MACI3Ii\TE WVORKS, DX.651work,at another plant which he found he did not like, Kershner returned to seePeeler about going back to work for the respondent.Peeler told him that his jobhad been filled.Upon the testimony'of Peeler, Green, and Davis,"' the undersigned finds thatbecause of the decrease in such work no one has held a position as a loose patternmolder since Kershner's transfer.The undersigned further finds that Kershnerwas not transferred because of his membership in the Union and that the workto which he was assigned did not force him to resign.About the first of August, after several attempts to get a job at the respondent'sfoundry,Kershner arranged for an interview with President Duncan at hisoffice.The respondent's attorney was present.Duncan told Kershner, who wasthen 48 years old and had worked for the respondent off and on since he was 17,that he had thought he was still working and that he loked upon him as "oneof the family."After some discussion' the attorney gave Kershner a one-pagestatement.Kershner asked the attorney how soon he wanted it back and theattorney replied, "That depends on you.As soon as you want to come to work."The document which the attorney handed Kershner read as follows :I have never had anyone tell me that I should not belong to any unionor labor organization that worked for the Duncan Foundry. I did thinkthat the company, in switching me from loose pattern work to the pro-duction line, did it because I joined the union. I thought this because JerryDavis, the Felts boys, Frank Vaughn and Joe Wolff led me to believe therewas still loose pattern work being done at the 1.00 per hour rate. I amperfectly willing to work on the production line on the same basis as whenI quit and I do not think now that the company was discriminating againstme because I joined the union.I have repeatedly asked the union to give me my card back but theyrefused to do it. I signed the union card without thinking anything aboutit and I was rushed into it and don't want to belong to it.Kershner testified that he got the impression when given the document thathe would be given a job if he' wrote such a letter. President Duncan testifiedthat the letter given Kershner was the substance of what Kershner had statedduring the conference.He also testified that the respondent wanted Kershnerback and had. offered him a position but that Kershner had declined to take itbecause he was not offered loose pattern work. Since the document submittedto Kershner stated that he was willing to work on the production line and sinceDuncan testified that the statement embodied what Kershner himself had said,the undersigned finds that Kershner stated at that time that he was willingto return to work on the production line andithat his being given a position wasconditioned upon his writing some such letter as that given him by the respond-ent's attorney.The respondent knew that Kershner had been active in the Union. This isshown by Peeler's testimony that he had heard that Kershner had stated inthe bathhouse that he was ready to sign anyone up in the Union. The lettergiven to Kershner by the respondent's attorney about August 1, and especiallythe last paragraph thereof, was tantamount to conditioning Kershner's re-instatement upon his renouncing the Union.Kershner never signed it nor did hewrite the respondent a similar letter.Kershner was never thereafter offeredany position with the respondent although positions were available.Accord-i108 Davis, a member of the Union called by the Board,testified that there had been onlya little over 2 weeks of loose pattern work during the entire period following Kersbner'stransfer. . 652DECISIONS OF NATIONAL LABOR. RELATIONS BOARDingly; the undersigned finds that about August 1, 1942, the respondent refused toreemploy Seward Kershner because of his affiliation with the Union.F. Conclusions as to the discharges, lay-offs, and transfersThe undersigned finds that the respondent has discouraged membership in theUnited Steelworkers of - America, affiliated with the Congress of IndustrialOrganizations, by discrimination in regard to the hire and tenure of employ-ment of Chesley McKee, Charles Cairns, Seward Kershner, Everett Culpin,Elbert King, Tony Forbes, Clyde Forbes, Paul Phelps, Joseph Wdoff, HubertPhelps, William Simpson, Jerry Davis, and Melvin Hamby'The undersigned further finds that by such discrimination in regard to hireand tenure of employment, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.The undersigned also finds that the respondent has not discriminated in regardto the hire and tenure of employment of Charles Roades, Percy Kershner, andPhilip ,Foley, and has not discriminatorily transferred Seward Kershner to a_position which forced him to quit his employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and, tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom, and take certainaffirmative action which the undersigned finds necessary to effectuate the policiesof the Act.Ithas been found that the respondent dominated and interfered with theformation and administration of ,the E. R. P. and contributed financial and othersupport to it.The E. R. P. is no longer active, but since it has not been effectivelydisestablished by the respondent, it will be recommended herein that the respond-ent cease and desist from dominating or interfering with the administration of theE. R. P. and hereinafter refrain from recognizing the E. R. P. should it ever return'to active existence;It has been found that the respondent assisted and encouraged the instigationand formation of the Association as successor to andalterego of the E. R. P.and: thereafter dominated and interfered with'the administration and encouragedand fostered the growth and continued existence of the Association and thatabout July 24, 1939, the respondent entered into an agreement granting exclusivebargaining rights to,tlie Association as a part of its plan of interference.Underthese conditions, the continued recognition of the Association as the bargainingrepresentative of the respondent's employees constitutes a continuing obstacleto the free exercise by its employees of their right to self-organization and tobargain collectively through representatives of their own choosing.Because it istainted with the respondent's illegal conduct, the Association is incapable ofserving the employees as a genuine collective bargaining agency and its continuedrecognition would obstruct the free exercise by the respondent's employees ofthe rights guaranteed to them by the Act.Accordingly, it will be recommendedthat the respondent, withdraw all recognition from the Association as the repre- DUNCAN FOUNDRY AND' MAINE WORKS, INC.-653sentative of any of the respondent's employees at its Alton, Illinois, plant for. thepurpose of dealing with it concerning grievances, labor disputes,. wages, rates of .pay,' hours of employment, or any other conditions of employment and completelydisestablish said Association.Under the facts found, the agreement with the Association constituted and wasa part of the respondent's unfair labor practices.Accordingly it will be recom-mended that the respondent cease and desist from giving effect to the agreementwith the Association signed on or,about July 24, 1939, as well as to any extension,renewal,modification, or supplement thereof, and any superseding agreementwhich may now be in force.Nothing herein shall be taken to require the respond-ent to vary those wages, hours, seniority, and other such, substantive featuresof its relations with the employees themselves which the respondent has estab-lished in the performance of the agreement or as it has been extended, renewed,modified, supplemented, or superseded.Having found that the respondent discriminatorily discharged Charles Cairnsand has discriminatorily refused to reemploy him and also Seward Kershner, theundersigned will recommend that the respondent offer immediate and full rein-statement to Cairns and Kershner to their former or substantially equivalentpositions, without prejudice to their seniority or other rights or privileges.Theundersigned will also recommend that the respondent make whole Cairns 'andKershner and also the employees who were discriminatorily laid off and there-after returned to their employment, namely, Chesley McKee, Everett Culpin, ElbertKing, Tony Forbes, Clyde Forbes, Paul Phelps, Joseph Wooff, Hubert Phelps,William Simpson, Jerry Davis, and Melvin Hamby, for any loss of pay each mayhave suffered by reason of the respondent's discrimination against him, by pay-ment to each of a sum of money equal to the amount which he normally wouldhave earned as wages, including overtime,in the cases of those discriminatorilylaid off, during the respective weeks of their respective lay-offs, in the case ofCharles Cairns, from the date of his discharge to the date of the offer of rein- -statement, and in the case of Seward Kershner, from August 1, 1942, to the date ofthe offer of reinstatement, less the net earnings 100 of each of the aforesaid duringsaid periods..Upon the foregoing findings of fact, and upon the entire record in the case, theundersigned makes the following :CONCLUSIONS OF L&W1.Employees' Representation Plan of the Duncan Foundry & Machine Works,Inc.,was and United Steel Workers of America, affiliated with the Congress ofIndustrial Organizations, and Employees Association of the Duncan Foundry &Machine Works, Inc., are labor organizations, within the meaning of Section2 (5) of the Act.2.By dominating and interfering with, the administration of Employees'Representation Plan of the Duncan Foundry & Machine Works, Inc., and bydominating and interfering with the formation and administration of EmployeesAssociation of the Duncan Foundry & Machine Works, Inc., and by contributingfinancial nad other support to the former and by contributing support to thelog By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge ,and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Untion, Local 2590,8 N. L. R. B 440 Monies receivedfor work performed upon Federal, State, county, municipal, ' or other work-relief projectsshall be consideredas earnings.SeeRepublio Steel Corporation v. N. L R B.,311 U. S. 7. 654DECISIONSOF NAT7("LALLABOR RELATIONS BOARDlatter, the respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(2) of the Act.-3.By discriminating in regard to the hire and tenure of employment of ChesleyMcKee, Charles Cairns, Seward Kershner,Everett Culpin,Elbert King, TonyForbes, Clyde Forbes, Paul Phelps, Joseph Wooff,Hubert Phelps,William Simp-son, Jerry Davis, and Melvin Hamby, and thereby discouraging membership.inUnited Steel Workers of America, affiliated with the Congress of IndustrialOrganizations,the respondent has engaged in and is engaging in unfair laborpractices,within the meaning of Section 8(3) of the Act.4.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,the respondent has engaged in andis engaging in unfair labor practices,within the meaning of Section 8 (1) of theAct.'5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2 (6) and(7) of the Act.-6.The respondent-has not engaged in any unfair labor practices in regardto the hire and tenure of employment of Charles Roades, Percy Kerschner, andPhilip Foley,nor by transferring Seward Kershner or forcing him to quit his-employment.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the underisigned recommends that the respondent,Duncan Foundry and Machine Works,,--Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Dominating or interfering with the administration of the Employees'Representation Plan of the Duncan Foundry&MachineWorks,Inc., or itssuccessor,Employees Association of the Duncan Foundry&Machine Works, Inc.,or with the.formation or administration of any other labor organization, andcontributing financial or. other support to said labor organizations or to any otherlabor organization ;(b)Recognizing Employees Association of the Duncan Foundry&MachineWorks, Inc., as the representative of ony of its employees for the purpose of-dealing with the respondent concerning grievances,labor disputes,wages, rates ofpay, hours of employment,or other conditions of employment ;(c)Giving effect to the agreement of July 24, 1939,with the Employees Asso-ciation of the Duncan Foundry&Machine Works, Inc., or any modification,exten-.Sion, supplement,or renewal thereof, or to any superseding agreement with it;,(d) Discouraging membership in United,,SteelWorkers of America,affiliated,with the Congress of Industrial Organizations,, or any other labor organizationof its employees,by discharging,refusing to reemploy,laying off,or transferringany of its employees or in any other manner discriminating in regard to theirhire or tenure of employment,or any term or condition of their employment ;(e) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of their right to self-organization,to form, join, or assistlabor organizations,to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collec-tive bargaining,or other mutual aid or protection,as guaranteed in Section 7of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablish EmployeesAssociation of the Duncan Foundry&Machine Works, Inc., as the representa-tive of any of its employees for the purpose of dealing with the respondent con- IYUNCAN FOUNDRY AND MACHINE WORKS, INC.655kerning grievances, labor disputes,wages,rates of pay, hours of employment,or,other conditions of employment, and refrain from recognizing, Employees'Representation Plan of the Duncan Foundry & Machine Works, Inc., should itever return to active existence ;(b)Offer to Charles Cairns and Seward Kershner immediate and full rein=statement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights or privileges ;(c)Make whole Charles Cairns, Seward Kershner, Chesley McKee, Everett,Culpin, Elbert King, Tony Forbes, Clyde Forbes, Paul Phelps, Joseph Wooff,Hubert Phelps, William Simpson, Jerry Davis, and Melvin Hamby, for any lossof pay each thay have suffered by reason of the respondent's discriminationagainst him by the payment to him of a sum of money equal to that which henormally would have earned as wages, including overtime, during the week orweeks of his lay-off, or from the date of the discrimination against him to thedate of the respondent's offer of reinstatement, whichever applies, less his netearnings 10 during said period ;(d)Post immediately in conspicuous places throughout its Alton, Illinois,plant, and maintain for a period of at least sixty (60) consecutive days from thedate of posting, notices stating that: (1) the respondent will not engage in theconduct from which it has been recommended that it cease and desist in para-graphs 1 (a), (b), (c), (d), and (e) of these recommendations; (2) that therespondent will take the affirmativeaction set forth in paragraphs 2 (a), (b),and (c) of these recommendations; and (3) that the respondent's employees arefree to become or remain members of United Steel Workers of America, affiliatedwith the Congress of Industrial Organizations, and that the respondent will notdiscriminate against any employee because of membership or activity in thatorganization ;(e)Notify the Regional Director for the Fourteenth Region, in writing, withinten (10) days from the date of the receipt of this Intermediate, Report, whatsteps the respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days,from thedate of the receipt of this Intermediate Report, the respondent notifies said -Regional Director in writing that it will comply with the foregoing recommenda=tions, the National Labor Relations Board issue an order requiring the respond-ent to take the action aforesaid.It is further recommended that the allegations of the complaintas toCharlesRoades, Percy Kershner, and Philip Foley, and as to the transfer of SewardKershnerand his being forced to quit his employment be dismissed.As provided,in Section,33 of Article II of the Rules and Regulations. of theNational Labor Relations Board-Series 2-as amended, effective October 28,1942, 'any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing, setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.EABLL S BELLMAN,Dated March 27, 1943.-Trial Examiner.110 Seefootnote 109, above.